 W. C. McQUAIDE, INC.W. C. McQuaide,Inc. andRobert V.LesnakandIn-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Local 110.Cases 6-CA-7509 and 6-CA-7770September 24, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn March 31,1975,Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding.Thereafter,Respondent filed ex-ceptions and a supporting brief,and counsel forGeneral Counsel filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings,findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.1.Our major disagreement with the Administra-tive Law Judge relates to his resolution of the 8(a)(1)and (3)violation issues posed by Respondent's dis-charge of certain striking employees on May 19,1974.3 Asset forth more fully in the AdministrativeLaw Judge'sDecision,Respondent issued the dis-charge notices on May 19 4 to seven individual em-ployees while the strike was in progress.The reasonasserted for the dismissal in each case was that thestriker had engaged in picket line misconduct. TheAdministrative Law Judge found merit in the assert-ed reason for the discharge as to one of the strikersonly, namely Lawrence Gindelsperger,and thereforerecommended dismissal of the complaint as to Gin-Respondent contended in its brief to the Board that theAdministrativeLaw Judge exhibited bias, prejudice,and hostility at the hearingand that hisDecision should therefore be set aside.We have carefully reviewed the re-cord in this case and we find that Respondent's contention is without merit.2 The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc.,91NLRB544 (1950),enfd.188 F.2d 362(C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3Although we adopt the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(aXl) of the Act by its coercive interrogation ofstrikers during the September interviews,in so doing we find it unnecessaryto rely on L.McQuaide's comment that the Teamsters are Mafia dominat-ed.4Unless otherwise noted, all dates referto 1974.593deisperger. As no exceptions were taken to this find-ing, it ishereby adoptedpro forma.With respect to the remaining six strikers, the Ad-ministrative Law Judge recited the acts of miscon-duct which he found each had committed during thestrike.While acknowledging that the acts "arguablyor in fact exceeded the permissible bounds of strikeconduct" under Board law, he found that the resolu-tion of the 8(a)(3) issues posed by their dischargeturned upon an issue independent of the character ofthe strikers' conduct. Noting that the misconduct oc-curredas long as1month prior to the discharges, hefound that this hiatus raised a substantial question"as towhether the events in question actually moti-vated the discharges, or whether they served merelyas the pretexts therefor." The Administrative LawJudge resolved that questionagainstRespondent,and sustained the alleged 8(a)(3) violations based ontheMay 19 discharge of Dennis J. Patterson, JohnW. Geisel, Jr., Harry C. Lavely, Robert Lesnak,Frank Petrosky, and Dennis Albert.We believe that the Administrative Law Judge er-red in his finding that the Respondent's discharge ofthesesix individuals was prompted by reason otherthan acts of strike misconduct. As noted in the Ad-ministrativeLaw Judge's Decision, their misconductformed the basis of a contempt citation issued by thePennsylvania Court of Common Pleas on May 7.That court, pursuant to Respondent's petition, foundthat the strikers engaged in certain acts of strike mis-conduct and by so doing violated the court's injunc-tionagainst illegalpicket line activity.CertainlyRespondent's awaiting of the determination of themerits of its contempt petition before making a deci-sion affectingthe employment status of the strikerscannot be faulted. And, in the context of anintenselabor disputeas washere involved, we do not view a12-day hiatus, standing alone, as being sounreason-ably long as to warrant the inference thatRespondent's decision to discharge was not, in fact,prompted by the reasons it asserted. Accordingly, weconclude that Respondent discharged the above-named individuals because they committed acts ofpicket line misconduct.However, our finding that Respondent's dischargeaction was prompted by the strikers' picketing ex-cessesdoes not necessarily operate to relieve Respon-dent of unfair labor practice liability. Sections 7 and13 of the Act grant employees the right to strike,picket, and engage in other concerted activity fortheirmutual aid or protection. It is well established,however, that not all conduct which.occurs in thecourseof a labor dispute is within the purview ofSections 7 and 13. A striking employeewho engagesin serious acts of misconduct may lose the protection220 NLRB No. 80 594DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act and subject himself to discharge.But, ashas long been recognized by Board and court deci-sions,undue strictures on the exercise of Sections 7and 13 rights could be imposed if every act of impro-priety committed by a striking employee is deemedsufficient to place that employee outside the protec-tion of the Act. In a situation such as that here in-volved, the Board has therefore evaluated the charac-terof the improper acts committed by strikingemployees and has drawncertaindistinctions. Thus,the Board has differentiated between thosecases inwhich employees have arguably exceeded the boundsof lawful conduct during a strike in a "moment ofanimalexuberance" 5 from those cases in which themisconductis so flagrantor egregious as to requiresubordination of the employee's protected rights inorder to vindicate the broaderinterestsof society asa whole.In soevaluating the conduct by strikers, the Boardwill not abdicate its statutory responsibility to weighthe aforementionedconsiderationsto another tribu-nal whose decision may be predicated on differentconsiderations from those pertinent to our inquiry.For this reason, we place no reliance on the findingby the Pennsylvania Court of Common Pleas that thesix individuals here inissue werein contempt of itsinjunctionagainstunlawful picket line activity.6That finding, broadas it was, is for our purposes asbest anindication that another tribunal has foundthat the conduct in question occurred? It does notrelate,however, to the aforementionedissueofwhether the conduct was sufficientlyegregious incharacter to strip an individual of the protection ofthe Act. With these principles in mind, we proceed toan evaluation of the conductengaged inby the sixindividuals in question.We agree with the Administrative Law Judge, butfor the reasons set forth above, that the discharge ofJohn W. Geisel, Harry C. Lavely, and Frank Petro-sky was in violation of Section 8(a)(3) and (1) of theAct, and that these strikers should be reinstated. Theconduct attributed to these individuals, as set forth inthe Decision of the Administrative Law Judge, wasnot such as to remove them from the protection ofthe Act. Although there are indications of certain in-stances inwhich they verbally abused or threatenedreplacements, thislanguagewas not accompanied byany physical acts or gestures that would provide add-ed emphasis or meaning to their words sufficient toSMilk Wagon Drivers Union v.Meadowmoor Dairies, Inc.,312 U.S 287,293 (1941).6SeeN.L.R.B. v.Cambria ClayProductsCompany,215 F.2d 48, 54 (C.A.6, 1954).7 The court's order made no findings of fact,but rather merely providedthat the respondents therein"are adjudged to be in contempt of court."warrant finding that they should not be reinstated totheir jobs at the strike's conclusion.' Accordingly, wefind that these employees were discharged in viola-tion ofSection 8(a)(1) and (3) of the Act, and weshall order their reinstatement.We reach a different conclusion, however, with re-spect to strikers Lesnak, Patterson, and Albert. Eachof these strikers engaged in conduct which, in ourview, exceeded permissible or protected bounds. Wediscuss their casesseriatim.With respect to Robert Lesnak, replacement em-ployee Instone credibly testified that Lesnak elbowedhim and threatened to knock his block off. Replace-ment Odgers, who was also credited by the Adminis-trative Law Judge, testified that Lesnak, with a groupof three other strikers, put his hands on the truckOdgers was driving and threatened to beat his headin.Thus, Lesnak not only threatenedreplacements,he actually physically assaulted one individual andso conducted himself with respect to another that histhreatswere givena sense ofimmediacy and cre-dence. Clearly this conduct went beyond the normalgive and take of a labor dispute and extended intothe area of unprotected misconduct .9With respect to strikers Dennis Patterson andDennis Albert, credited testimony established thatPatterson and Albert pounded on the window of thetruckwhich replacement Rice was driving, andthreatened to beat him up. As with the conduct attri-buted to Lesnak, this conduct combined threats ofpersonalphysical injury withactionsthat would tendto give import to theexpressionsof violence and wasthereby sufficientlyegregiousto remove them fromthe protectivemantleof the Act. We therefore findthat Respondent was justified in discharging Lesnak,Albert, and Patterson for strike misconduct, and weshall accordingly dismiss the complaint as to them.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard adoptsas itsOrder the recommendedorder of the Administrative Law Judge as modifiedbelow, and hereby orders that the Respondent,W. C. McQuaide, Inc., Johnstown, Pennsylvania, itsofficers,agents, successors,and assigns,shall takethe action set forth in the said recommended Order,as somodified:$ SeeValley Oil Co,Inc.,210 NLRB370 (1974);Federal PrescriptionService,Inc.,203 NLRB 975 (1973);Capital Rubber and SpecialtyCo., Inc.,201 NLRB715 (1973).9 CompareOhio PowerCompany,216 NLRBNo. 70 (1975);Pepsi ColaBottling Companyof Lumberton, Inc.,203 NLRB183 (1973);Alabaster LimeCompany,Inc.,194 NLRB1116 (1972);Alkahn Silk Label Company,193NLRB167 (1971). W. C. McQUAIDE, INC.5951.Substitutethe following for paragraph 1(e):"(e) In any othermanner interferingwith, re-straining,or coercingemployees in the exercise ofrights guaranteedthem bySection7 of the Act."2.Substitute the following for paragraph 2(a):"(a)Offer to the following named employees, and toall employees who concertedlyengagedin a workstoppage on or after April 17, 1974, full reinstate-ment to their former positions or, if those positionsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make said employees whole in themanner described above in the section entitled "TheRemedy": John W. Geisel, Jr., Harry C. Lavely,R. C. McNulty, R. J. Kessler, J. M. Swinger, K. J.Fuska, J. P. Maderia, D. E. Yeckley, R. E. Joseph-son,T. Prudhoe, N. V. Barefoot, J. A. Maderia,A. B. Carr, Stephen L. Edwards, Homer Allison,Frank Petrosky, G. S. Marion, J. M. Dikum, G. J.Ferrante,T.N. Spisak, K. C. Huntzinger, andG. K. Saylor."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED thatthe complaint be, anditherebyis,dismissedto the extent thatitallegesviolationsof Section8(a)(1) and (3) of the Act for theMay 19 discharge of Robert Lesnak,DennisAlbert,and Dennis Patterson.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge employees or failpromptly to reinstate them upon unconditionalrequest, and WE WILL NOT otherwise discriminateagainst employees in regard to hire or tenure ofemployment, in order to discourage membershipinInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 110, or any other labor organi-zation. All of our employees are free to becomeor remain members of that Union or any otherunion.WE WILL NOT interrogate employees concern-ing their union activities and sentiments.WE WILL NOT condition the reinstatement ofemployees upon their abandonment of supportfor the above-named Union, or upon their sup-plying us with information concerning the unionactivities of other employees.WE WILL NOT threaten employees with reprisalif they engage in union activities or in concerted,protected activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed them by the NationalLabor Relations Act. Those rights include theright to form, join, or assist labor organizations,to bargain collectively through representativesof their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid and protection.WE WILL offer full and immediate reinstate-ment to the following named employees to theirformer or substantially equivalent positions, andWE WILL make them whole for any loss whichthey have suffered by reason of the discrimina-tion which they have suffered, with interest at 6percent per annum.John W. Geisel, Jr.T. N. SpisakHarry C. LavelyK. C. HuntzingerFrank PetroskyG . K. SaylorG. MarionK. J. FuskaJ.M. DikumJ. P. MaderiaR. C. McNultyD. E. YeckleyR. J. KesslerR. E. JosephsonJ.M. SwingerT. PrudhoeG. J. FerranteN. V. BarefootStephen L. Edwards J. A. MaderiaHomer AllisonA. B. CarrWE WILL offer the same reinstatement andbackpay to all employees who went on strike onor after April 17, 1974.W. C. MCQUAIDE, INC.DECISIONFINDINGS OF FACTA. Statementof the CaseWALTER H.MALONEY,JR.,Administrative Law Judge.This case I came on for hearing before me at Johnstown,Pennsylvania,upon a consolidated complaint,2amended at1Respondent was originally represented in this caseby Thomas F. Walsh,Esq., ofWashington,D.C. Mr. Walsh withdrewfrom the case before thehearing began and took nopart inthe proceeding.2 The principal docket entries in this case are as follows: Charge in Case6-CA-7509,filedon May 22, 1974, by Robert V. Lesnak,and amendedcharge filedby Lesnakon September25, 1974;charge inCase 6-CA-7770filed byInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpersof America. Local 110 (hereincalled Local110 or Union),on September18, 1974;complaint issued in Case 6-CA-7509on September27, 1974;Respondent's answer to said complaint filed October 10, 1974;consolidated amended complaint in both cases issuedOctober 25, 1974;answer to consolidated amended complaintfiledNovember 7, 1974; hear-ing held in Johnstown,Pennsylvania,on November 18, 19, 26,and 27, andContinued 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing,issued by the Regional Director for Region 6,which alleges that the Respondent, W. C. McQuaide, Inc .3(sometimes referred to herein as McQuaide),violated Sec-tion 8(a)(1) and (3) of the Act. More particularly the con-solidated amended complaint alleges that,on May 17,1974, Respondent terminated 20 named dockworkers be-causethey had gone out on strike; that on May 19 theRespondent terminated 7 named truckdrivers because theyhad gone out on strike; that since August 8, 1974, the Re-spondent unlawfully failed and refused to honor a requestfor reinstatementmade by or on behalf of all ofRespondent's striking employees,including,but not limit-ed to, the 27 employees named in the complaint; that thedischarges and refusal to reinstate employees, noted above,converted an economic strike then in progress into an un-fair labor practice strike; that the Respondent threatenedto deny reinstatement to striking employees because theysupported the Union; that the Respondent unlawfully andcoercively interrogated applicants for reinstatement con-cerning their union sympathies and activities; and that theRespondent interfered with Section 7 rights of employeesby telling them that the Teamsters is dominated or con-trolled by the Mafia.For its part, the Respondent asserts any dockworkersremoved from its payroll on May 17, 1974, were replacedby permanent employees and that, as economic strikers,they were legally subject to replacement; that the seventruckdrivers terminated on May 19 were discharged for en-gaging in acts of strike misconduct; thatRespondent madean unconditional offer to reinstate all striking employees,except for the seven discharged truckdrivers, and that anywho have not been reinstated have either waived reinstate-ment by not requesting it, or by obtaining permanent em-ployment elsewhere,or have not yet been reinstated be-cause business conditions have not permitted an immediatereinstatement of all applicants.Respondent denies that thestrike was ever anything but an economic strike designedto support a demand for recognition made upon it by theUnion before the strike began. It denies any unlawful in-terrogation or threatsto denyemployees reinstatement be-cause of the union activities of striking employees,and as-serts that any comments made by its officers concerning aconnection between the Teamsters and the Mafia are privi-leged by Section 8(c) of the Act. Upon these and subsidiarycontentions,the issues herein were drawn.December2, 3, 4, and 5, 1974; briefs filed bythe General Counsel and theRespondenton January 27, 1975.3Respondent admits, and I find,that it is a Pennsylvania corporationwhich maintains its principal place of business in Johnstown,Pennsylvania,where it is engaged in the hauling of steel products and general freight.During the preceding 12-month period,a representative period, it per-formed services valued in excess of $50,000 for companies which are directlyengaged in interstate commerce.During the same period of time, Respon-dent at its Johnstown,Pennsylvania, location purchased fuel and parts val-ued in excess of $50,000 directlyfrom points and places outside the Com-monwealth of Pennsylvania.Accordingly,itisan employer within themeaning of Sec. 2(2), (6), and(7) of the Act.Ialso find that InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local 110, is a labor organization within the meaning of Sec 2(5)of the Act.B. Outlineof the EventsinQuestionThe Respondent is a family held corporation which isowned and operated by three McQuaide brothers-Le-land,William, and Stanley-and their sister, Mrs. JeanWalker.Each owns a one-fourth interest and takes an ac-tive role in the managementof thebusiness.Respondentoperates a truck line from its terminal at Johnstown, Penn-sylvania,where it maintains its office,garage,maintenanceshop, and a large loading dock which is used in conjunc-tion with the trucking business. Respondent hauls freightin four States and within the Commonwealth of Pennsylva-nia.One of its principal accounts is the Bethlehem SteelCorporation, for whom it does a large amount of interplanthauling.Ithandles all local customer deliveries in theJohnstown area for Sears, Roebuck and Company. UntilJuly of this year, it owned and operated a warehouse atSidman, Pennsylvania, near Johnstown, and is now en-gaged in warehousing in rented premises.Before the com-mencement of the strike here in question,Respondent em-ployed slightly less than 300 employees. It owns andoperates about 100 tractors, 135 trailers, and 25 or 30"straight jobs," or one-piece trucks. In addition to truckdri-vers who are directly employed, Respondent employs 40 to50 owner-operators who haul freight on a contract basis.The employees of the Respondent are not represented byany labor organization. Previous attempts to organize theseemployees, made both by Teamster Local 110 and otherlabor organizations, have failed. On or about April 1, 1974,theUnion herein served on the Respondent a letter inwhich it claimed to represent a majority of the drivers andwarehousemen employed at the Respondent's Johnstownlocation and requested a meeting for bargaining. Respon-dent declined to do so. On April 2, the Union filed a repre-sentation petition seeking an election in this unit (Case6-RC-6795).On April 17, a strike began at theRespondent's Johnstown terminal.Between120 and 150employees walked out. They began to picket theentrancesto the terminal, a transfer point near the Bedford inter-change of the Pennsylvania Turnpike, and at other loca-tions.The Union also employed roving pickets whose ob-ject it was to picket McQuaide trucks at various deliverypoints. All agree that the initial purpose of the strike was toobtain recognition for the Union, to get a prompt election,and to secure improvements in wages and working condi-tions.The strike had a substantial disruptive impact on allphases of the Respondent's business, including the dockoperations at the terminal, the operation of the Sidmanwarehouse, and all local and long-distance hauling. Re-spondent hired a number of full-time and part-time em-ployees, transferred nonstriking employees to the dock orto truck driving from clerical and warehouse positions, andoperated its trucks with managerial employees, all in anattempt to keep its business going.The strike was punctu-ated with a number of incidents of misconduct by specifiedstrikers, discussed later in more detail, and by a number ofserious acts of vandalism to company property, the respon-sibility for which has not been fixed.A week after the strike began, McQuaide sought andobtained from the Court of Common Pleas of Cambria W. C. McQUAIDE, INC.597County, Pennsylvania,anex parsetemporary restrainingorder,couched in both broad and in specific terms. Theorderwas directed against the Union,named officersthereof,and some 26 named strikers.4A slightlymodifiedtemporary consent order was agreed to by the parties andentered into on April 29, 1974,providing for a final hearingon June 25, 1974. This order forbade unlawfully inducingor unlawfully causing any individual to engage in picketingin the course of the labor dispute in progress; forbade masspicketing at specified locations; forbade causing injury tothe person of any individual or to McQuaide's property inconnection with the labor dispute;and forbade the threat-ening of individuals with personal injury or threatening in-jury to McQuaide's property, or the blocking of the ingressor egress of McQuaide's place of business. The preliminaryinjunction also forbade the Union,the named strikers, andothers acting in conjunction with them from"being presentor inducing or otherwise causing another to be present forany unlawful purpose described herein with 5280 feet ofany entrance to any place of business where Plaintiffworks, except in strict conformity"with certain limitationsoutlined in the order. It forbade any picketing at the inter-section of Elton Road and Theatre Drive,permitting nomore than four individuals to be present at this location forpicketing exchange and communication.Italso limitedpicketing at any place to four individuals at any one time.The orderrequired local police to assist in its enforcement.During this same period of time,Respondent herein sentto its striking employees a series of three letters, datedApril 23, 29, and 30, respectively, and written over the sig-nature of Leland R.McQuaide,Respondent'spresident.The April 23letter stated:Dear Employee,I regret to say that your insurance coverage (Healthand Accident, Major Medical and Life Insurance) willbe immediately cancelled for any employee who failsto reportfor work April 30, 1974.I also regret to informyou that any employee whofails to report to work April 30, 1974 will be perma-nently replaced.The secondletterprovided:Dear Employee,It has been reported to me that the Union has toldyou that you cannot be replaced at this time and youcannot have your health insurance policy immediatelycancelled. If you have any question about what wehave told you, please, for your own welfare, and forthe welfare of your family, call the Labor Board at412-644-2977 todetermineifyou can be replaced.Also, call the Provident Indemnity Insurance Compa-ny, at 412-471-0975 todetermineifyour insurancepolicywill be cancelledby the end of April, 1974.If you check the above matters, you will see thatthe Union is not telling you the truth. If we had some-thing to hide, we would not give you telephone num-bers to check the real information for yourself.If you find that. xhe Union is lying to you now, canyou ever believe them or ever trustin them again?THINKabout this carefully! It is a very importantdecision which affects you and your family.The third letter, mailed out on the day previously an-nounced formaking replacements, stated:Dear Employee,It has cometo my attention that the Union has toldyou there will be an election on May 18, 1974. If youwant to find out the real facts and if you want todetermineif the Union is lying again, call the NationalLabor Relations Board at Area Code 412-644-2977.I'm sure theUnion has not told you that if the Un-fairLabor Practice charges which we filed againstthem are upheld (and we are convincedthe chargeswill be upheld) then, an election may not be held forseveralmonths, if in fact, one is ever held.s Just re-member it is the Union's own unlawful conduct whichmay causethis result.We are of the opinion that the National Labor Re-lationsBoard may determine that the Union is unfitever to be certified as a bargaining representative.On May 1, 1974, McQuaide filed a petition in the Courtof Common Pleas to have Local 110, two named officers,and six named strikers adjudicated in contempt of the pre-liminary injunction issued on April 29. The petition waslater amended to include a seventh striker. The contuma-cious events allegedly occurred on April 30, 1974, and in-volved an incident which took place on Bedford Street inJohnstown,as wellas other events occurring on that dateelsewherein Cambria County. The petition was set downfor hearing on May 6, and was heard by Common PleasJudge H. Clifton McWilliams on May 6 and 7 at the coun-ty seat in Ebensburg, Pennsylvania. The contempt hearingis sometimesreferred to in the record as the Ebensburghearing. Judge McWilliams entered a contemptfindingagainst seventruckdrivers, who are thesame sevenindivid-uals namedin paragraph 7 of the complaintas discrimina-tees.Two union officials were also adjudged to be in con-tempt and were fined. He made no specific findings of factas to which act or acts committed by the strikers constitut-ed a violation of the court's earlier order, but levied finesagainst eachstriker in the amount of $50 (except for a $100fine imposed upon discriminatee John W. Geisel, Jr.), andthen suspended the collection of the fines pending the June25 hearing on the permanent injunction. The laterhearingnever took place and the fines have never been collected.The strike continued unabated. As noted above,the Re-spondent began bringing in replacements to work on thedock. During the month of May, it transferred 10 employ-ees fromother departments, hired 2 individuals who werenot in high school or recent high school granduates, hired 9high school students (most of whom were about to gradu-ate), and put 3 teenage sons of company principals to work5McQuaide filed a CB charge againstLocal 110 on April12, 10 days afterthe RC petition was filedand 5 daysbeforethe strike began.On May 22, theActing Regional Director issued a complaint against Local 110 (Case6-CB-2990)alleging certain acts of misconduct occurringafterthe strike4 Equity Case 1603-1974.TRO signed April 24, 1974, byJudge McDon-beganon April 17 andafterthe chargewas filed. Thiscase was ultimatelyald,settled. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoing dockwork. Respondent claims that these employeeswere permanent replacements, hired as foretold in the let-ter which it dispatched to striking employees on April 23.The General Counsel contends that they were not bonafide permanent replacements, but were friends of the sonsofWilliam and Leland McQuaide, who worked on a tem-porary part-time basis, or were individuals who never in-tended to remain on the job after the strike and in fact didnot do so, or were transferees from within the Companywhose positions were not filled or for some other reasonshould not be counted in determining whether strikingdockworkers were lawfully removed from the payroll onMay 17 to make room for them.During the weekend of May 17-19, the Respondent re-moved some 26 employees from its payroll. It terminatedthe seven truckdrivers 6 found guilty of contempt of thestate court injunction by sending each of them a letter,datedMay 19, which stated, "This is to advise that youhave been discharged for engaging in unlawful conduct asfound, for example, by Judge McWilliams on May 7,1974." On May 17, Respondent sent letters to some 19dockworkers, notifying them that they had been replaced.?The letter read "This to advise that you are no longer em-6 These are Dennis J. Patterson, John W. Geisel, Jr., Harry E. Lavely.Charging Party Robert Lesnak, Frank Petrosky, Dennis Albert, and Law-rence Gindelsperger.7A sharp factual dispute arose at the hearing over the number of dock-workers who were mailed May 19 replacementletters.Respondent's execu-tive vice president,William McQuaide, prepared a form letter which wasmailed to recipients, whose names were simply typed in the upper lefthandcorner inthe place normally reserved for the addressee. William McQuaidetestified that he had no record of the names of the individuals to whom theletter wassent, in that the Company had departed from its normal practicein this regard because its office procedures had been thrown into a state ofdisarray by the strike. When the strike began winding down, Respondentsent a letter,dated August 13, to all of the individuals who received the May17 replacement letter. It also has no definitive record of the persons towhom this letter was written. On the following day, August 16, WilliamMcQuaidesent a letterto his former attorney, Thomas Walsh, in which helisted 17 named individuals, together with their mailing addresses, and des-ignated the list as "Men that received the attached 'replacement letter' datedMay 17, 1974." The list was prepared with the assistance of William Mc-Quaide's secretary. It was furnished to the Regional Office by Mr. Walsh inthe course of the investigation of the charge in this case. At the hearing,William McQuaide testified that, to the best of his recollection, he wouldnot have sent any such letters to McNulty,Baker,and Josephson, whosenames appeared on the list. He doubted seriously that he would have sentone to Kessler, since, in his view, Kessler, whose name also appears thereon,was a foreman.Itreat this testimony as an admission at the hearing byWilliam McQuaide that atleast13 persons (Marion, Dikum, Swinger, Fer-rante, Spisak,Huntzinger,Saylor, Fuska, J.P. Maderia, J.A. Maderia, Bare-foot, Prudhoe, and Yeckley) received replacementletters.The findings ofreferee Edward Solomon, Jr., of the Pennsylvania Unemployment Compen-sationBoard of Review, dated August 21, 1974, in a decision relating toclaims for unemployment compensation filed by 83 strikers, recited thatemployee Dikum and "approximately sixteen other dockworkers on May17, 1974" received the replacement letter herein issue.William McQuaidewas uncertainwhether he sent such a letter to Raymond Josephson. Joseph-son testified positively that he received a replacementletter,and his nameappears onthe list sentby William McQuaide to Attorney Walsh. I there-fore find that such a letter was sent to Josephson. Josephson testified that hesaw such a letter in the hands of Vallie Baker, whose name also appears ontheMcQuaide-Walsh list. Baker testified that he never received a replace-ment letter. I credit Baker's denial, as he gave the most positive testimonyon this point of the threewitnesses,and would be the one most likely toremember if he had personally received a letter effectively terminating hisemployment. As to McNulty, his name was on the list attached to theMcQuaide-Walsh correspondence. Both Patterson and Josephson testifiedployed by W.C. McQuaide, Inc. You have been perma-nently replaced." On the same day that it sent out replace-ment letters to certain dockworkers, Respondentalso sentthe following letter to all of its striking employees:Dear Employee,It is now May 17, 1974, a month has passed sincethe strike began and there is no election in sight. I amsure you all now see that the Union has been lying toyou. How much longer will you let the Union lies pro-duce harm for you and your family? What has theUnion done to help those striking employees whohave already been replaced and have lost their jobs?Many of you have not yet been replaced. Do youwant to continue to rely on the Union's false promisesin hope that you won't be replaced? What have yougained if the strike never produces an election and youloose [sic] your job? WE HOPE THAT YOU FINDANSWERS TO THESE QUESTIONS FOR THEWELFARE OF YOUR FAMILY!If you desire to discuss these matters with us andlearn the TRUTH, you are welcome to attend a meet-ing to be held in the Madadore Room, Holiday Inn,Johnstown, Pa., at 9 a.m. on Saturday, May 25, 1974.A meeting attended by about a dozen strikers took placeat the above-noted time and place, at which timeRespondent's officers urged striking employees to return.During the course of the meeting, L. McQuaide wasasked by a striking employee, James Weyandt, if he wasgoing to oppose the applications for unemployment com-pensation which were being filed by the dockworkers whohad been replaced by the May 17 letter. L. McQuaide saidthat he would most certainly oppose these applications, be-causehe was "not going to condone what they done tome."Other such meetings were held in other restaurants andmotels to encourage striking employees to return to work.credibly that theysaw such a letter in thehands of allegeddiscriminateeMcNulty. McNulty did not testify. William McQuaide's repudiation of thereferencetoMcNulty in his letter to Attorney Walsh was atbest uncertain.Accordingly, I conclude that McNulty receivedsuch a letter.The name of A. B. Carr does not appearon theMcQuaide-Walsh list.While he was not entirelycertain,William McQuaideadmits thathe proba-bly sent such a letter to Carr, and I rely onthis admission.There is noevidence to the contrary in the record. Moreover,a replacement letter bear-ing Carr'sname was placedin evidence.The General Counsel movedto amend the complaint at the hearing toadd the namesof Homer Allison and Stephen Edwards to the list of dock-workers who received May 17 replacementletters.Their names did notappear in theMcQuaide-Walshletter.Edwards testified positively and cred-ibly thathe receivedaMay 17 replacementletter,so I find that he wasnotified of replacementas of that date. Edwards also testified credibly thathe saw a replacementletter whichwas sent tofellow employee Homer Alli-son. There is no specific contradiction in the recordthat either was sentsuch a letter,except forthe general statementby William McQuaide that hesent out only 12 or 14 replacementletters.As forR. J. Kessler,who theRespondent asserts isa supervisor, hisname appearson the list submitted by William McQuaide to AttorneyWalsh as being a person whoreceived aMay 17 replacementletter. In histestimony,William McQuaide unequivocallydenied sending Kessler a let-ter,but his denial is couchedin uncertain terms.Ibelieve thatthe letterwritten by William McQuaide to his attorney, and preparedwith the assis-tance of hissecretarywell in advanceof the timewhen the issues in this casebecame crystalized, provides a more reliable indication ofthe fact thanMcQuaide's second thought on the matter. Accordingly,Ifind that a re-placement letter was sent to Kessler onor about May 17. W. C. McQUAIDE, INC.On or about May 20, a vote was taken at the union hall ata meetingattended by about 80 or 100 striking truckdriversand dockworkers. Prior to the vote, the replacement ofdockworkers and the discharge of truckdrivers was dis-cussed. The strikers voted to remain on strike in support ofthese employees.The strike wore on into the summer. At onetimein July,Respondent made an offer directly to union officials that itwould take back all striking employees and consent to arepresentation election in exchange for a payment by theUnion to the Respondent of $250,000, said sum to coverdamage done to company property during the course ofthe strike.' No such agreement materialized. On August 8,the majority of interested private parties to this proceeding,as well as their legal representatives, were present in Johns-town, Pennsylvania, at a hearing before the PennsylvaniaUnemployment Compensation Board of Review, on a ap-peal from an earlier determination by the PennsylvaniaBureau of Employment Security that 83 striking McQuaideemployees were not entitled for unemployment compensa-tion for the period of May I 1 through June 8. During thecourse of the appeal hearing, Respondent's attorney, Ca-bot, stated publicly in response to a question by the refereethat the Respondent was "ready, willing, and able" to rein-state all striking employees. This offer necessarily includeddockworkers who received the May 17 replacement letterand whose applications for unemployment compensationwere pending. Cabot qualified this offer at the hearing inthe instant case, in response to a question by me, by statingthat the seven discharged truckdrivers were not intended tobe included in the statement made by him to the referee,although it does not appear that he announced any suchqualification to the unemployment compensation referee.'In a private conversation with Adams immediately follow-ing the hearing, Cabot repeated his statement relative toreinstatement of strikers. In his testimony in this case,Respondent's president, L. McQuaide, also stated that, atthat time, the Respondent was willing and able to takeback all striking employees. After the August 8 hearingconcluded, Local 110 President Jack Adams spoke private-ly to Cabot and asked Cabot if he really meant what hesaid about taking back all strikers. Cabot replied that hedid.On the same day, Adams dispatched a letter to the Re-spondent which arrived on August 12. The letter stated:Be advised that all employees of W. C. McQuaideFreight Lines, Inc., who are engaged in a work stop-page are unconditionally ready, willing, and able toreturn to work immediately.8On July 30, the company warehouse at Sidman, Pennsylvania, wasburned under circumstances leading the Respondent to suspect arson. Legalresponsibilityfor this destruction was neverfixed on any individual orgroup. Damage to trucks, such as broken windshields and severed air hoses,also occurred throughout the strike, but the Respondent was never able toapprehend the culprits. In addition, severe damage was done to a hangarand airplane owned by the Respondent by unknown vandals. Respondentfiled a civil suit against the Union seeking$1million in damages for injurieswhich it suffered during the strike. This suit was ultimately dismissed.9Applications for unemployment compensation on behalf of the sevendischarged truckdrivers were among those pending before the referee in thisappeal.599This offer to return to work is consistent with the posi-tion which we have previously communicated to youconcerning our unconditional offer to return to workimmediately.On August 12, Respondent's president, L. McQuaide, sentthe following letter to a large number of employees:Dear Employee,Today, for the first time, I have received informa-tion which leads me to believe that you may be willingto return to work unconditionally, and to do so atonce.Ifyou desire to return to work unconditionally,please notify me of your:1.Intention to return to work, and2.The earliest available date you can return to work.If you want your previous job which is available,contact me as soon as possible.Three dayslater,L.McQuaide wrote two additional let-ters to employees, one of which closely resembled the Au-gust 12 letter, except for the last paragraph. To dockwork-erswho received the replacement letters of May 17, hewrote:As you know on May 17, 1974 I wrote a letter inform-ing you that you were permanently replaced. I wouldappreciate hearing from you no later than Friday, Au-gust 23, 1974 if you have any desire to work again forW. C. McQuaide, Inc.If you are currently available and desire to fill a va-cancy should one occur, please notify me of your in-tention no later than August 23, 1974. If possible,please convey this information to me at my office.To other employees, L. McQuaide wrote, on August 15, thefollowing letter:Today, for the first time, I have received informationthat leads me to believe that you may be willing toreturn to work unconditionally, and do so at once.If you desire to return to work unconditionally, pleasenotify me of your:1.Intention to return to work, and2.The earliest available date you can return towork.If I do not hear from you by Friday, August 23, 1974,Iwill assume that you have no desire to return towork. If possible, please see me at my office to discussthismatter.On August16,Respondent'sAttorney Cabotwrote thefollowing letterto Local 110 President Adams:In responseto yourletter dated August 8,1974, wewould like to set the record straight concerning yourstatement thatthe Union had previouslycommunicat-ed to W. C. McQuaide,Inc., that all its employees,engaged in a work stoppage,were unconditionallyready,willing, andable toreturn to work immediately.Prior to receiptof yourletter on August12, 1974,W. C. McQuaide,Inc., wastotallyunaware that any,much less all,of the employees who were engaged in aworkstoppage were unconditionallyready,willing, 600DECISIONSOF NATIONALLABOR RELATIONS BOARDand able to return to work immediately. We receivedno written or oral communications to that effect priorto receiptof your letter.Moreover, your statement that the employees ofW. C. McQuaide, Inc., who areengagedin a workstoppage are unconditionally ready, willing, and ableto return to work immediately is severely undercutand totally inconsistent with the actions of yourUnion and the employees who are engaged in thework stoppage. Although you say these men are readyto return to work, these same men remain on strike,are picketing the premises of the Company, and arestill threatening bodily injury and other harm to per-sons engaged by or involved with the Company. Thisincludes your Union's having engaged in secondaryboycott activities and other violations of the law.10During this same period of time, the Respondent and theUnion hadcertain oral discussions relating to the reinstate-ment of strikers, one of which was noted above. In a phoneconversation with Adams, Cabot repeated that jobs wereavailable to any employee who wanted them and that allthey had to do was ask for them. He complainedlained to Adamsabout the continuation of a picket line," and also com-plained that the existence of the picket line was inconsis-tent with Adams' letter of August 8. Adams said he woulddo what he could abouteliminatingthe picket line andabout having employees contact McQuaide concerning re-instatement.Upon dispatching his August 8 letter, Adams removedpickets from allocations, except for the main truck en-trance to the McQuaide terminal at Eisenhower Boulevardand Theatre Drive. He also terminated all roving picketing.Adams testified that, on or about August 18, he instructedpickets to cease picketing at the Eisenhower Boulevard en-trance to the terminal. It is clear from the record, and Ifind, that picketing continued at this location, in one formor another, until the first week in September. When askedwhy he waited to remove pickets at Eisenhower Boulevardand Theatre Drive until sometime after sending the August8 letter to McQuaide's, Adams replied that the picketingwas in support of the request for reinstatement and to pro-test the slowness of the Respondent in reinstating strikers.During the period between August 18 and November 11,the Respondent hired 40 new driver and dock employees,in addition to strikers who were reinstated. The incidenceand breakdown of new hiring was as follows:DriversDockworkersHired Aug. 18-3126Hired in Sept.17Hired Oct.1- Nov. 11717Total103010 Theletter in question is Respondent's proposed Exh. 9 At thehearing,I sustained the General Counsel'sobjectionto the admissionof this docu-ment Upon repeated urging of the Respondent,both at the hearing and inIts brief,Ireverse this ruling and admit Resp.Exh. 9 into evidence11The picketing at Eisenhower Boulevard and Theatre Drive is outlinedabove.The only specificincident involving a run-in between striking andnonstriking employees occurring after August 12 is a dispute between dis-charged employeeLavely andMcQuaide driver Harris,discussedinfraOf these employees, two new hires, Davis and Nugent, quitduring this approximate period of time. Nugent left late inSeptember and Davis left on a date not apparent from therecord.In addition to the eight new employees who were hiredinAugust, Respondent estimates that about 10 strikerswere reinstated during that month. On August 29, L. Mc-Quaide sent a large number of form letters to striking em-ployees containing the text set forth in the following speci-men:Dear [employee's name],Recently, you called my office in response to myletter to you dated August 15, 1974, and inquiredabout the possibility of returning to work. If you aresincere in this desire, please see me at my office onSeptember [date], 1974, at [time]. If this time is incon-venient, then please notify me immediately to set an-other appointment. If I do not see you at the designat-ed time, I will assume, and will therefore mark yourpersonnelrecord accordingly, that you nolonger de-sire to work for W. C. McQuaide, Inc.On the same day, L. McQuaide sent a form letter to otherstrikers which read:Dear [employee's name],As you may recall, I wrote you a letter dated August15, 1974, requesting that you contact me if you haveany further desire to work again for W. C. McQuaide,Inc. Since I have not heard from you, I can only as-sume, and must therefore mark your personnel re-cords accordingly, that you no longer desire to workforW. C. McQuaide, Inc.A series of appointments were scheduled for September3-5 by these letters. L. McQuaide estimates that, duringthose days, he interviewed about 30 to 40 dockworkers anddrivers who appeared at his office to seek reinstatement.During these interviews, L. McQuaide regularly asked ap-plicants whether they wanted to come back to work andwhen they would be available. He questioned many ofthem as to whether they had personally participated instrike violence and whether they knew the identity of strik-erswho engaged in various acts of depredation againstcompany property. L. McQuaide admits telling all of theseinterviewees that therewould probablybe a representationelection sometime in the foreseeable future,and that hewould appreciate their support in the event of an election.While L. McQuaide denies threatening anyone and deniesinterrogation of any interviewees beyond asking themabout strike violence or vandalism, the following are cred-ited versions of interviews between L. McQuaide and spe-cific strikers, which took place during the first week of Sep-tember 1974, as to matters in addition to those recitedabove. W. C. McQUAIDE, INC.601Robert Klimek, a striking tractor-trailer driver, was in-terviewed by L. McQuaide during the first week of Septem-ber. L. McQuaide told Klimek that if he was for the Unionhe might just as well turn around and walk out of the officeright away, with no hard feelings on L. McQuaide's part.Klimek told L. McQuaide that he was not for the Unionbecause of all the trouble that had taken place, and that hewanted his job because he was behind in his bills. L. Mc-Quaide mentioned the possible representation election andstated that he did not need guys who might cause troublelater because they are for the Union. Klimek was ultimate-ly hired back.Steven Edwards, a striking dockworker, was also inter-viewed by L. McQuaide during this period of time. L. Mc-Quaide asked Edwards if he knew anything about damageto company property inflicted by other strikers. He alsoasked Edwards why he went out on strike. Edwards repliedthat he wanted more money and union representation. L.McQuaide then asked Edwards if he had learned anythingby going out on strike. Edwards replied that he thoughtsomeone was "a bunch of liars." L. McQuaide then askedhim if he realized that he could be put back to work for lessmoney than he was making and not on the same job. Ed-wards replied that he was willing to take his chances.Paul Sawko was a broker driver who reported for aninterview with L. McQuaide on September 4. In responseto a question by L. McQuaide, Sawko denied that he wasinvolved in the cutting of an air hose on one of McQuaide'strucks in Altoona, Pennsylvania. L. McQuaide became an-gry and replied that he thought Sawko was lying. L. Mc-Quaide told Sawko that if he would only admit the vandal-ism the matterwould be dropped. Sawko retorted that hewas not guilty, had an attorney, and would fight anycharges brought against him. L. McQuaide then toldSawko that if he found out that he had been involved in theair hose cutting incident, he would break Sawko's neck.After pressing Sawko again as to what he knew about vio-lence and vandalism committed during the strike, L. Mc-Quaide then asked him if he knew that the Teamsters wasrun by the Mafia and referred him to two Readers' Digest;articles on the subject. He questioned him as to how he(could lower himself to be part of an organization run byMafia gangsters. Sawko replied that he did not care whoran the Union, and that he believed in it. At this remark, L.McQuaide became angry. McQuaide then told him that hedid not know if he could trust him to be around, and thathe would have to think about his application.Albert Liberfinger, a striking truckdriver, reported for aninterview in response to L. McQuaide's August 29 letter. L.McQuaide asked him why he went out on strike. Liberfing-er replied that he simply walked out with the rest of theemployees. L. McQuaide asked him where he had beenworking during the strike, to which Liberfinger repliedJohnstown-Pittsburgh Express. L.McQuaide then con-fronted Liberfinger with a report from his neighbor, a Mr.Valott, to the effect that Liberfinger had done some dam-age to company property during the strike. Liberfinger vig-orously denied it. Liberfinger filled out a job application.L.McQuaide told him that he had no work at present, butthat he would contact him.JamesWeyandt,a strikingtruckdriver who had beenemployed by McQuaide for 9 years,originally tried to re-turn to work in mid-July. He met with strikers Ray Wolf-hope and William Savoy at Wolfhope's house. Theyphoned McQuaide to inquire about going back to work. L.McQuaide simply told them that he had had enough of.,our ... committees,"that he would not talk to any groupor committee,and would only talk with strikers individu-ally.This terminated the phone conversation.On or aboutAugust 5,Weyandt visited L. McQuaide in L. McQuaide'soffice to talk about reinstatement.Early in the strike, Wey-andt had made an appearance on a television newscast insupport of the strike.During the newscast,he complainedabout working 70 hours a week and about the fact that hedid not receive time and a half for overtime. L. McQuaidemade reference to this television appearance and told Wey-andt that he was very unhappy about it.L.McQuaideshowed Weyandt a scrapbook containing pictures of dam-age to company property inflicted during the strike and, ineffect,asked Weyandt if he knew anything about it. Wey-andt said he did not.L.McQuaide then asked Weyandt ifhe was interested in unions,tellingWeyandt that if he wasfor the Union and would not vote for him the Companydid not want him back.He also stated that he was notparticularly interested in getting old drivers to return be-cause new drivers were doing a better job. McQuaide in-sisted that he thoughtWeyandt knew about damageswhich had been done to company property.He also toldWeyandt that,if he did come back to work,he would haveno guaranteed run and would not have a particular truckguaranteed to him but would have to take whatever wasavailable.12Weyandt returned for I day on August 6 but then stayedout for 2 more weeks because he had received threateningphone calls.He returned again on August 20 and workedfor about 5 weeks.He averaged 82 hours of work per weekduring that period of time, as compared with a 70-hourweek before the strike.On September 30, his last day ofwork,he was assigned a run which lasted 19-1/2 hours. Inthe course of this run,he notified his dispatcher that hewould be quitting at the end of the day.When he returnedto the terminal,he made good his notification.Striking truckdriver Howard Eschbaugh received a formletter of August 15 from McQuaide,inviting him to makeapplication for reinstatement.He visited the companypremises late in August, asked to see L. McQuaide, andwas told by the receptionist to wait.When he was unable tosee L.McQuaide after a 15-minute wait,the receptionistsuggested that he return another day.Eschbaugh told herthat he had other things to do besides waiting to see L.McQuaide and left. At this point,L.McQuaide emergedfrom his office and followed Eschbaugh down the walk infront of the building,where they became engaged in aheated conversation.Eschbaughtold L.McQuaide that hewas interested in getting his job back;they discussed whereEschbaugh had been working and what he had been mak-ing. L.McQuaide then asked about Eschbaugh's participa-tion in the damaging of a customer trailer belonging to the12Beforethe strike,Weyandt regularly drove the Johnstown-Williamsportrun, a daily round trip of about 300 miles 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorthington Company, in an incident which occurred atthe Gee Bee parking lot during the strike. L. McQuaidesaid that he had witnesses that Eschbaugh had madethreats to the driver of the Worthington vehicle. He toldEschbaugh that he would never trust him around the prem-ises anymore, and if he caught him doing anything more,presumably referring to threats or vandalism, he wouldpersonally kill Eschbaugh. He then escorted Eschbaugh tohis car. Eschbaugh denied any participation in the strikeincident in question.Ken Christener was a striking truckdriver who had beenemployed by McQuaide for about 5 years. He reported fora reinstatement interview during the first week of Septem-ber.During the interview, L. McQuaide asked him if heknew anything about fires and damage to company proper-ty which had occurred during the strike. Christener deniedany knowledge. L. McQuaide also asked Christener if hewould testify against Titus McCue, a Teamsters organizerwho had been active on behalf of the Union during thestrike. Christener replied that any information that he hadregarding misconduct on the part of McCue was merelyhearsay. L.McQuaide then asked him whether strikersDon Christ and Carl Kegg had slashed tires on McQuaidevehicles during the strike. Christener said that he did notlike toname names,but agreed that Kegg and Christ wereresponsible for some damage that was done. L. McQuaidetold him that if he found out that he had anything to dowith damaging tires on company trucks he would prose-cute him. L. McQuaide also asked Christener whether hehad any information concerning the actions of strikers BobWalters and Ron Faith in following company trucks in thevicinity of McConnellsburg, Pennsylvania. Christener hadno information as to them and also denied that strikersEschbaugh and Kimmel had engaged in any strike miscon-duct. At the conclusion of the interview, L. McQuaide toldChristener that he had no work for him at the time, butthat that he would appreciate any information he might beable to provide concerning strike misconduct by companyemployees.Striking truckdriver Norman B. Wright, an employee of10 years' service with McQuaide, reported for areinstate-mentinterview on September 4. He filled out an employ-ment application form, but complained to L. McQuaideabout being required to fill out the form. L. McQuaide saidthat the form was required by ICC regulations and that, ifWright did hot want to fill out the form, he could forgetabout coming back to work. During the course of the inter-view,Wright told L. McQuaide that he would not cross apicket line but, since the picket line was gone, he was ap-plying to come back to work because he could not affordto give up 10 years' seniority. L. McQuaide asked him whyhe did not think about these matters when he was on thepicket line, adding that the Union was not going to do himany favors. They then discussed possible involvement byWright in strike misconduct. Wright denied complicity inany incidents. L. McQuaide told Wright that the could puthim back to work as a new employee at $2 an hour if hewanted to. He also told Wright that he had no openings atthattimebut that he would call him when one arose.Glenn McCleester was a striking truckdriver. On Sep-tember 4, he reported for a reinstatement interview with L.McQuaide. During the interview, McCleester indicatedthat he wanted to return as a mechanic rather than a truck-driver. L.McQuaide gave him a written mechanical apti-tude test. He also told McCleester that he could take himback as a new employee at the minimum wage of $2 perhour if he desired to do so. He told McCleester that he hadno jobs available at that time but that he would get intouch with him in about a week. About October 4, Mc-Cleester phoned L. McQuaide to inquire if any openingshad occurred. He was hired back as a driver at his formerrate of pay, although he was assigned to drive a differentrun.13L. and W. McQuaide, Cabot, Adams, and Union Attor-ney Brown met in mid-September to discuss settlement ofoutstanding differences, including the reinstatement ofstrikers.At thistime,Adams renewed his request to theRespondent that strikers who were not back on the payrollbe reinstated.As of the date of the hearing, 2 of the 20 striking dock-workers named in paragraph 6 of the complaint have re-turned to work at McQuaide-Spisak and Baker. The re-mainder have not. Some members of the general class ofunnamed strikers, referred to in paragraph 8 of the com-plaint, have been reemployed by McQuaide and some havenot been. Respondent asserts that it had difficulty in gear-ing up after the termination of the strike and in bringing itsbusiness back to normal. Accordingly, there had been adelay in granting reinstatement to those who had madeindividual requests, including many whom L. McQuaideinterviewed between September 3 and 5.As to strikers not specifically named in the complaint,Respondent had sent various letters following the Septem-ber interviews. On or about October 10, L. McQuaidewrote to Christener:On September 3, 1974, during your job interview atmy office, you stated you were available for work hereatMcQuaides' and that when an opening occurred, Iwas to get in touch with you by telephone. I have triedon several occasions and all I could get was a busysignalor a recording. Yesterday, the telephone opera-tor informed me that you do not have a telephone.Imust hear from you immediately if youare still inter-ested in returning to work for W.C. McQuaide, Inc. IfIdo not hear from you by October 18, 1974, I canonly assume that you no longer desire to work forW.C. McQuaide, Inc., and will mark your personnelrecords accordingly.On October 7, 1974, he wrote to Wolfhope:During our telephone conversation today, you in-formed me that you had another job elsewhere, thatyou were not available for work at W.C. McQuaide,Inc., and that you no longer desire to work for W.C.McQuaide, Inc.13The General Counsel also presented evidence, in the testimony ofreemployed striker John Campagna, that during the course of the reemploy-ment interview with L. McQuaide, McQuaide unlawfully interrogated Cam-pagna concerning his union sentiments and activities. I found Campagna aconfused and unreliable witness, so I decline to predicate any findings onhis testimony. W. C. McQUAIDE, INC. '603I am marking your personnel records accordingly.On October 10, he wrote to William Sauro:As you knowwe scheduled meetings several times be-fore we finally met on September17, 1974. At thistime you were not certain as to what you wanted to doas far as working for McQuaides'.Since September 17, 1974, I have tried to telephoneyou but have never received an answer.If you have a desire to work here at W.C. McQuaide,Inc. I must know immediately.If I do not hear fromyou by October 18, 1974, I will assume that you nolonger wish to work for W.C. McQuaide, Inc. and willmark your personnel records accordingly.This letter had a similar tenor to one previously written byL.McQuaide to Sauro on August 28. The earlier letterread:As you are aware we were scheduled to meet in myoffice on August 21, 1974 at 10:00 a.m. to discuss youravailability to return to work. Since you failed to hon-or the appointment, I can only assume that you nolonger desireto work for W.C. McQuaide, Inc., andyour personnel records show accordingly.Form letters like the August 28 letter to Sauro were alsosent on that same date to strikers J. B. Roles,R. D. Faith,J.W. Griffin, Jr., J. B. Jones, and possibly to others.On October 10, 1974, L. McQuaide wrote to Prudhoe:On September 3, 1974, you made an appointment withme at my office for a job interview. The appointmentwas scheduled for 9:00 A.M. At 8:30 A.M. that morn-ing someone(and I believe it was your daughter)called and said that because of an accident, you wouldnot be available for the appointment. I have heardnothing from you since.I have tried phoning you at different times but haveevidently not called at the right time.I left a messageyesterday for you to return my call concerning workbut I have nothing from you. Today, I finally spoke toyou by telephone and you informed me that you wereundecided as to whether or not you wanted to returnto work here at McQuaides'. I do have a job openingnow but will have to fill it relatively soon.If I do not hear from you by October 18, 1974, I willassumethat you no longer desire to work for W. C.McQuaide, Inc., and will mark your personnel recordsaccordingly.Individual letters of the same tenor containing minor varia-tions were also sent by L. McQuaide early in October tostrikersJ.A.Miller,A.M. Liberfinger, L. G. Kimmel,Jr., and G. C. Kerr.C. TheDischargeof Seven Truckdrivers on May 19, 19741.The eventsof April 20, 1974Respondent asserts that the seven truckdrivers named inparagraph 7 of the complaint were discharged on May 19because they had engaged in various acts of strike miscon-duct. The principal but by no means the only incident re-lied upon by the Respondent to justify the action involvesa series of run-ins between the discharged drivers and non-striking employees which occurred on April 30. Theseevents formed the basis for the Respondent's request thatthese seven individuals be held in contempt of the prelimi-nary injunction of April 29, issued by the Cambria CountyCourt of Common Pleas. Respondent's principal witness tothese events was nonstriking truckdriver Michael R. Char-ney, who, with helper Reed Holderbaum, was making localdeliveries in and about Johnstown for McQuaide in fulfill-ment of Respondent's contract with Sears, Roebuck, andCompany. Such deliveries are made in McQuaide deliverytrucks, which are painted to give the appearance that theyare Sears trucks. In finding and evaluating the facts relat-ing to Charney's confrontation with striking truckdrivers, Iplace no reliance upon Charney's affirmative testimonyherein, unless corroborated by the testimony of others, be-cause of his two prior inconsistent sworn statements, onegiven to the Board agent investigating this case and theother given in open court at the Ebensburg hearing. Theseearlier statements either contradict or are at a materialvariation from the testimony given at this hearing." Hol-derbaum did not testify.About 9 or 9:30 a.m. on April 30, Charney and Holder-baum drove to 659 Bedford Street in downtown Johnstownto make delivery of a ladder to a Sears customer who resid-ed at this address. The house in question is a few doorsaway from the Local 110 union hall. The truck was spottedby discriminatee Frank Petrosky, who, with discriminateesDennis J. Patterson and Dennis Albert, walked from theunion hall to the delivery point to speak with Charney andHolderbaum. Two other individuals, whose identities areunknown, were also present. Albert and Patterson beganpicketing by patroling in front of the truck with a picketsign which read "On Strike." While Charney was on theporch of the customer's residence making the delivery, Pe-trosky spoke with Holderbaum, who was sitting in thefront seat of the truck. According to Petrosky, Holder-baum had previously told striking employees that he wouldjoin in the strike, so Petrosky asked him, "What the hell areyou doing in this . . . truck? I thought you were comingout with us." Holderbaum replied, "I thought the strikewas over." Petrosky then told him, "What do you thinkwe're out here for, our . . . health? You're nothing but a... rotten scab!"At this point, the Sears customer, hearing the dispute,came down to the sidewalk and inquired what the problemwas. He said that if there was going to be so much ruckus14 In hisbrief, the General Counsel charges that, in placing Charney onthe stand,Respondent's attorney was guilty of conduct amounting to subor-nation of perjury. He also contends that Respondent's counsel was guilty ofvarious other acts of professional misconduct in the trial of this case be-cause of other asserted violationsof specifiedcanons ofthe ABA's code ofprofessional ethics As noted above,I have discredited Charney as a witness,but I am unable to sit in judgment on the professional ethics of the attorneyin question. Such charges should moreproperlybe addressed to the discipli-nary board of the supreme court of Pennsylvania,Room 809, WidenerBuilding, 1339 Chestnut Street, Philadelphia, Penn., 19107. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDabout delivering a ladder he would not accept it, so hereturned it to Charney and Charney put it back into thetruck. Charney spoke briefly to the two unidentified indi-viduals who were standing near the back of the truck.These individuals were apparently associated with theunion cause, as they argued briefly with Charney concern-ing the merits and shortcomings of Teamsters Union bene-fits.Charney got back into the truck, but was unable todrive it forward because Albert and Patterson were picket-ing immediately in front of the truck, so he backed thetruck approximately 75 feet down Bedford Street and intoa side street, pulled forward, and left the area by drivingout Bedford Street in the direction from which he came.Charney claims that, before he drove away, Pattersonshouted obscenities at him, threatened him with physicalharm, and pinned him up against the truck. Patterson de-nies saying anything to Charney. Consistent with the abovedetermination, I discredit Charney. Likewise, I creditPetrosky's denial of Charney's assertion that he told Char-ney that he had "better park that-truck." It is contrary toCharney's assertion that he hammered on the truck asCharney was attempting to pull away. This is also contrarytoCharney's Ebensburg testimony. Patterson admits thathe and Albert blocked the forward motion of the truck,thus forcing Charney to leave by backing down BedfordStreet in the manner described above. Charney's report ofthreats by Albert and Petrosky are uncorroborated by anyother witness and are thus discredited.Charney returned immediately to the McQuaide termi-nal in the Johnstown suburbs and reported the incident.He initially indicated to the McQuaides that he did notwant to continue making any more deliveries that day, butthey were successful in prevailing upon him to continuewith his assignment. As Charney was driving down EltonRoad to return to Johnstown, he met Patterson, who wasdriving in the opposite direction to his home, which is lo-cated in the immediate vicinity of the McQuaide terminal.As Patterson drove past Charney's truck, he stuck his fistout the window at Charney and called him a "s.o.b." Idiscredit Charney's assertion that Patterson said anythingfurther. Charney stopped at the next phone booth and re-ported this encounter to company officials.When Charney got back into downtown Johnstown, hedrove along Horner Street and found that he was beingfollowed by a number of individuals in a blue 1973 Ford3-ton pickup truck. The truck was driven by discriminateeRobert Lesnak. Discriminatees Lawrence Gindelspergerand Albert and striker Robert Wallace were in the truck.Charney pulled up in front of the police station, parked,and went inside. Lesnak drove past, circled the block,15and parked a few blocks away near Harvey's Auto PartsStore. Discriminatee Harry Lavely, who was driving a blueVolkswagen, drove up beside Lesnak a few minutes later.Just previous to meeting Lesnak, Lavely had driven intotown with striker John Campagna. He drove up in front ofthe police station where he saw an acquaintance, OfficerMartin Burke, standing alongside Charney, who had justemerged from the police station. Charney reported toBurke that he had been harassed by some individuals in ablue pickup. Burke walked up to Lavely's Volkswagen andasked Lavely what he was doing there. Lavely told Burkehe just wanted to see if there was anything wrong. Burketold Lavely to leave the area before he got in trouble, soLavely drove off. As noted above, Lavely then met Lesnak,who was parked, and informed Lesnak that Officer Burketold him of a report that the occupants of a blue pickuptruck were drunk and were harassing deliverymen. Lesnakexhibited a can of Sprite to Lavely and offered him a drink.Lavely said he would see Lesnak later and drove away.16Back at the police station, Charney askedBurke if hecould provide him with a police escort back to the Mc-Quaide terminal. Burke said that he could not, but that hewould be around if Charney needed him. Charney droveoff and Burke followed him a few blocks in a police car.When Charney reached Main Street, Lesnak began to fol-low him in the pickup truck. Lesnak followed Charney sev-eral blocks, and was followed in turn by Officer Burke asfar asCharney's next delivery stop in Woodville. A fewminuteslater,Burke stopped Lesnak's vehicle to inquirewhether the occupants of the vehicle had been drinking, asreported. Burke inspected the inside of the vehicle andfound cans of soda but no beer. Burke asked the occupantswhat they were doing, and was told that they were picket-ing the Sears truck. Burke suggested that they might havegotten a little close in followingthe Searstruck. They chat-ted a while, and Lavely, who was then walking, arrived atthe scene and joined in the conversation. No arrests weremade.During the course of Charney's deliveries on that morn-ing, he drove down ClintonStreet,a narrow street in down-town Johnstown. As he neared a bend in the street, he wasconfronted by a red 1950 Chevrolet pickup truck beingdriven by discriminatee John Geisel, Jr. The pickup truckwas partially in Charney's laneso Charney had to swerveto the right to avoid being hit. Geisel admits driving downClinton Street on this occasion. He was going to visit hisfather-in-law and had his wife and child in the truck. Thevehicle itselfis anaged truck and in relatively poor operat-ing condition. As he approached the bend in ClintonStreet, a blind turn, he did not immediately see an ap-proaching vehicle and made a widearc in negotiating thebend, avoidingsomecars which were parked at this point.There was no impact between his truck and the Sears vehi-cle sohe continued on his errand. After passing the vehicle,he noticed the word Sears written across the rear door ofCharney's truck as he looked in his rear view mirror.2.Otherincidentsof alleged strike misconducta.Robert LesnakNonstriking truckdriver Craig Odgerstestifiedcredibly16Charney's testimony relative to Lavely's misconductin front of the15Charney testified at the instant hearing that Lesnak parked in front ofpolice station before Charney went inside is not corroborated by Burke.him, jumped out of his truck, and started cursing and threatening him. IMoreover, it conflicts with Charney's own testimony at the Ebensburg hear-credit Lesnak's testimony that, when Charney parked to go into the policeing to the effect that Lavely arrived in the blue Volkswagen after Burkestation,he drove on around theblock.came on the scene and after he went into the police station. W. C. McQUAIDE, INC.605that, late in April or early May, he was driving a McQuaidevehicle from the terminal to Eisenhower Boulevard andhad to stop for a traffic control signal.This intersectionwas a main picket location throughout the length of thestrike.On this occasion,a car stopped in front of him andfour strikers,including Lesnak,got out of the car and ap-proached him. While he was unable to attribute the re-marks specifically to Lesnak,he testified that the group ofstrikers,including Lesnak,shouted at him, placed theirhands on the truck,and threatened to beat his head in.Odgers drove away immediately.He reported this confron-tation promptly to W. McQuaide.Another frequently picketed location was the Bedfordinterchange of the Pennsylvania Turnpike.McQuaidehauls trailers with its own tractors to the interchange,where the trailers are then disconnected and hooked totractors operated by other companies.On one occasionlate in April,Jack Inston,an office clerk who was drivingtrucks during the strike, took a Sears Roebuck trailer to theinterchange to be picked up by a Sears driver and wasconfronted there by mass picketing.While he was discon-necting his tractor from the trailer,Lesnak punched him inthe ribs and told him that if he was seen driving againLesnak would knock Inston's "block off."Lesnak deniestouching Inston or making this statement,but I creditInston's version.On another occasion,late in April,nonstriking driverFred Robel met Lesnak about 2 a.m. at the intersection ofPeter Drive and Ardmore Boulevard as Robel was drivingtowork.Lesnak walked to the side of Robel's truck andtold him that if he got back into a McQuaide truck Lesnakwould break his legs or put him 6 feet under.Robel droveon to work.Lesnak denied this incident,as he denied theincident recounted by Odgers,but I credit both Odgers andRobel.b. Dennis PattersonRobert Rice,a claims department employee,was as-signed at the outset of the strike to drivinga truck. About3 days after the strike beganon April 17,he approachedthe intersection of Eisenhower Boulevard and TheatreDrive.StrikersDennisAlbert andDennis Patterson, whowere picketing at this location,came up to him, hammeredon the window of his truck,and shouted that if he contin-ued to drive for McQuaidethey would "beat his ass."Striker Geisel was standing a few feet away yelling to Ricethat he was a scab.Rice drove on. When he returned to theterminal,he reported the incidentto L. McQuaide.c.Dennis AlbertIn addition to the incident involving Rice at EisenhowerBoulevard and Theatre Drive,Alberthad another encoun-terwith nonstriking employees.Nonstriking driver Rosstestified that, late inApril,Miller drover a McQuaide trac-tor-trailer through the picket line at Eisenhowerand The-atre.As he was doingso, Albertand Geisel shouted at himthat they were going to burn his house down and that hiswife would never see him again.Miller assertedly reportedthis incident immediately through the two-way radio inter-com with which the truck was equipped. Albert did nottestify, but Geisel denied that either of them had utteredany of these threats to Miller.Geisel impressed me as ba-sically a truthful witness,while Miller exhibited animus to-ward Albert and Geisel to the point of making flat accusa-tions of other misconduct by them which he could notsupport. Accordingly, I credit Geisel's denial of threats byAlbert and himself to Miller.d. John W. Geisel, Jr.Individualinstanceof misconduct by Geisel include theabove-noted brush with Charney's truck, the incident in-volving Rice,and the accusation of Miller,allof whichhave been previously discussed.On one other occasion lateinApril,Rice had been riding in a truck while returningfrom Bedford when a rock hurled by an unknown assailantwent through the windshield of the truck,hitting Rice andshowering glass all overthe frontseat.A few days later,Rice was making a delivery in Johnstown when he encoun-teredAlbert,Patterson,and Geisel.One of them askedRice if he had been hit by the rock that went through thewindshield and Rice said he was hit but not hurt. Theyexpressed regret that he had not been hurt, and Geisel thentold Rice that next time he might not be so lucky.e.Harry C. LavelyThomas Kring,a clerk and dispatcher, was assigned todrive a truck during the strike. Late in April, he was oper-ating a truck in the direction of Altoona. As he was drivingup a hill near Muster,Pennsylvania,he was passed by a redpickup truck, driven by an unidentified person, in whichLavely was riding as apassenger.As the pickup truckpassed him,Lavely shookhis fist at Kring and motionedfor him to pull over. Kring did not. As Kring reached thetop of the hill, he noticed that Lavely and his companionhad gotten out of the red pickup truck and were standingon the side of the road,waving to him. Kring proceeded onand, as he did so, Lavely and the other individual shooktheir fists at him as he drove past.Lavely and the driver ofthe pickup stopped at Kring's first delivery point and cameover to talk with him. They asked him whether he knewthere was a strike on and he said he did.During the courseof the conversation,one of the two men shook his fist atKring and both said that they would "get him." Then theywent their separate ways.Kring reported this incident toStanley McQuaide upon returning to the terminal.Late in April, nonstriking employee Inston was drivingthrough the picket line at Eisenhower and Theatre when heencountered Lavely and discriminatee Lawrence Gindel-sperger.As he passed, Lavely and Gindelsperger shooktheir fists at him,called him a scab, and said they would"knock the . . . shit out" of him if he drove anylonger.Inston reported the incident to Stanley McQuaide uponreturning to the terminal.Late in August, after some of the strikers were returningto work, Lavely had an encounter with nonstriking driverThomas Harris who was making a delivery at one of theBethlehem Steel plants in Johnstown.He arrived about11:30 a.m.and had to wait to makea deliveryuntil after 606DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe lunch hour,so he laid down to rest in the front seat ofhis truck.Lavely,who was then working for Burke's Trans-D. Analysisand ConclusionsferCompany,was also making adelivery.Harrisheard1.Union animus of the RespondentLavely shoutat him,"Scab,you're going to getyours."Lavely's truckwas near the egress to the loadingdock andLavelyrefused to move it when Harris blew his horn athim, so Harrishad todrive around him in order to leave.f.FrankPetroskyW. McQuaide testified that, on or about May 1, helearned of a confrontation between pickets and nonstrikingdeliverymen at Southmont.When he arrived at the scene,pickets were going back to their car, so W. McQuaide in-structed the deliveryman to proceed to his next deliverypoint.He saw Petrosky standing in the area wearing a pick-et sign.W. McQuaide asked Petrosky not to picket Mc-Quaide customers,towhich Petrosky reportedly replied,"If you know what is good for you,you will get thosetrucks back to the terminal and keep them there. We arenot going to be responsible if we catch them out again.Theymight not get back in one piece."Petrosky emphati-callydenies picketing in the Southmont area and specifi-cally denies the reported conversation with W.McQuaideor of saying that "we won'tbe responsible for any dam-age." Petrosky impressed me as a truthful witness, and Icredit his denial.Prompted by leading questions,nonstriking driver Odg-ers testified that,sometime early in May,at the intersectionofEisenhower and Theatre,Petroskywas apparentlyamong a group of pickets who told Odgers that,if they evercaught him driving again, they would beat his head in.Petrosky was not specifically identified by Odgers as theperson uttering this threat. The incident was immediatelyreported to W. McQuaide. Petrosky specifically denies ut-tering this threat.As he was not specifically identified asthe maker of the threat, I credit his denial.g. LawrenceGindelspergerL.McQuaide testified credibly and without contradic-tion that,2 or 3 days before the seven truckdrivers weresent letters of discharge,he was operating a company truckon the Johnstown bypass,near the Windman Street exit,delivering a load of steel to the Bethlehem Steel plant. Atthis point,he caught sight of a blue pickup truck ap-proaching close by on his left side.He saw Gindelspergeroperating the pickup,though Gindelsperger was sitting onthe passenger's side of the vehicle.Gindelsperger cut di-rectly in front of L. McQuaide's vehicle, forcing him toturn sharply to the right and apply his brakes rapidly. Theeffect of this reaction caused the truck to shift abruptlyfrom left to right.The McQuaide truck straightened outand proceeded on, barely avoiding impact with a car whichwas passing it on the right. L. McQuaide radioed to hisbrother to notify the police, but no arrest was made.The recordherein contains various statements and ac-tions on the part of Respondent's principals which fairlybristlewith union animus. In light of a large amount ofdamage which was done to Respondent's property duringthe strike and which Respondent attributes, though with-out demonstrable proof, to union causation,and in light ofother strike misconduct for which responsibility can befixed,such animus is understandable, but it is animusnonetheless.While,insome instances, certain ofRespondent's acts and words were not allegedper seasviolations of the Act, they serve to illuminate the meaningand effect other acts on the part of the Respondent, and toplace them in context.Early in the strike,Respondentwrote a series of three letters to strikers in an effort toconvince them to return to work.It notified them that, ifthey did not return by April 30, they would be permanentlyreplaced and their health insurance would be canceled. Re-spondent coupled these injunctions with references to theUnion as having lied to employees,stated that an electionwhich had been sought might not be held for a long time,and opined that the Board might well determine that Local110 is unfit ever to be certified.Respondent urged employ-ees to seek verification of its right and ability to terminateinsurance policies and replace workers, and asked, "If youfind that the Union is lying to you now,can you ever be-lieve them or ever trust them again?"On the sameday thatitnotified striking dockworkers that they had been re-placed,Respondent also wrote to other striking employeesto tell them that the Union had been lying to them andasking,"How much longer will you let theUnionlies pro-duce harmfor you and your family? What has the Uniondone to help those striking employees who had alreadybeen replaced and have lost their jobs? ....Do you wantto continue to rely on the Union's false promises in hopethat you won't be replaced?"Months later, Respondent'spresident,L.McQuaide,confessed a strong distastefor Titus McCue,a TeamstersJoint Council40 organizerwho had beenassisting in thiscampaign,even to the extent of asking one applicant forreinstatementwhether he would be willing to testifyagainstMcCue in a state court action.L.McQuaide alsotold one applicant for reinstatement that he thought thatthe Teamsters was dominatedby theMafia and urged himto read two Readers'Digest articles to this effect.The Board long ago characterized letters sent to strikersin the course of a strike,similar in nature to the one sent byRespondent to its employeeson April 23,as "an unlawfulstrikebreaking technique."Kerrigan IronWorks, Inc.,108NLRB 933, 938(1954). See alsoEkco ProductsCo.,117NLRB 137 (1957);Pennsylvania Glass Sand Corporation,172 NLRB514 (1968), enforcedsub nom.General Team-sters Local 992 v. N.L.R.B.,427 F.2d 582 (C.A.D.C., 1970);Cusano d/b/a American Shuffleboard Company v. N.L.R.B.,190 F.2d 898 (C.A. 3, 1951);N.L.R.B. v. Electric CityDyeing Co.,178 F.2d 980 (C.A. 3, 1950). The unflatteringreferences contained in the other L. McQuaide letters alsohighlight the Respondent'sattitude toward Local 110, W. C. McQUAIDE, INC.607while statements to a striker who wished to return,imput-ing criminal connections to the Union,leave no doubt as tohis feelings on the subject.Accordingly,other actions ofthe Respondent must be viewed in light of this plainly stat-ed antipathy.2. The discharge of seven truckdrivers on May 19With exception of the near collision between L. Mc-Quaide and Gindelsperger on the Johnstown bypass, all ofthe acts of strike misconduct, relied upon by the Respon-dent in discharging seven truckdrivers on May 19, tookplace before the Ebensburg hearing on May 6 and 7. Someof them occurred nearly a month before the discharges,and some of them did not take place at all.In light of thetime which transpired between these events and the actualterminations themselves,a substantial question arises as towhether the events in question actually motivated the dis-charges, or whether they served merely as the pretextstherefor. Certainly, spontaneity of action provides a clue tomotive,17and in this case,as in every discharge case, it isactual motivation rather than abstract justification whichdetermines whether the Act has been violated.18Another legal consideration bears upon the propriety ofthese discharges. Each of the seven truckdrivers who werefired on May 19 were strikers. Manifestly, they cannot befired for striking, and any attempt to do so would be aclear and unmistakable violation. Rather, the Respondentmaintains that their activities so exceeded the bounds ofpermissible strike action that they forfeited the mantle ofprotection thrown about them as strikers. In passing uponthis contention, it is well to heed the words of the SixthCircuit in the recentCement Transportcase:Since Thompson [the discriminates] was actively en-gaged in protected activity, and his discharge wasprompted by alleged acts of misconduct in the courseof his organizing efforts,the only remaining questioniswhether Thompson was guilty of misconduct so out-rageous as to justify his discharge in spite of his pro-tected Activities.In the context of a struggle to organize a union, "themost repulsive speech enjoys immunity provided itfalls short of a deliberate or reckless untruth," so longas the allegedly offensive actions are directly related toactivities protectedby the Actand are not so egre-giousas to be considered indefensible. [CitingLinn v.United Plant Guard Workers of America, Local 114,383U.S. 53, 61 (1966);N.L.R.B. v. Local 1229,I.B.E.W.,346 U.S. 464 (1953);N.L.R.B. v. WashingtonAluminumCo.,370 U.S. 9 (1962); see alsoHugh H.Wilson Corp. v. N.L.R.B.,414 F.2d 1345, 1355-56(C.A. 3, 1969);Crown Central Petroleum Corporation v.N.L.R.B.,430 F.2d 724, 731 (C.A. 5, 1970);N.L.R.B.17 See, for example,Passaic Crushed StoneCo., Inc.,206 NLRB 81(1973);New VisionDisplay,Inc.,208 NLRB127 (1974);FMC Corporation,211NLRB770 (1974);Garner Tool&Die Manufacturing Inc.,198 NLRB 640(1972).isN.L.R.B. v. Historic Smithville Inn,144 F.2d 1358 (C.A. 3, 1969),cert.denied 397 U.S. 908(1970).v.Thor Power Tool Co.,351 F.2d 584, 587 (C.A. 7,1965).]...We cannot find Thompson'sreference toRespondent's President as a "son-of-a-bitch" to beegregiousor out of context in a labor struggle... .[N.L.R.B. v. Cement Transport, Inc.,490 F.2d 1024, at1029, 1030 (C.A. 6, 1974).]Certainly, mere profanity or the use of harsh epithets doesnot constituteegregiousor indefensible conduct of a na-ture justifying discharge.19 Indeed, the use of the word"scab" has recently been accorded constitutional protec-tionby the Supreme Court 20 Moreover, a number of utter-ances, such as "getting even," "we'll fix you," or "I'll whipyour ass," have been interpreted by other AdministrativeLaw Judges, with Board approval, as being merely extrava-gant language,used in the course of a labor dispute toexpress disagreementor frustration. SeeFMC Corporation,supra; OIC Corporation,212 NLRB 63 (1974). Many of theremarks usedby discharged strikers, and relied upon bytheRespondent in its defense, fall into this category. L.McQuaide's remark to Sawko in the course of a reemploy-ment interview-that if he found out Sawko was involvedin any vandalism he would break his neck-and his condi-tional threat to kill Eschbaugh illustrate, in the context ofthis strike, the extent to which such extravagantlanguagewas and isemployed by both management and labor atMcQuaide.Geisel's near collision with Charney on the morning ofApril 30 falls into the category of events and not words.According to Charney's view, Geisel tried to run him offthe road in order to harass him and to bring pressure tobear upon him to join the walkout. I credit Geisel's testi-mony that he was driving at the time with his wife andchild, and cannot believe that an individual intent uponendangering the life of a nonstriking adversary by a delib-erate actof assaultby automobile would bring his wife andchild along for the ride. Charney had been through an up-setting morning,and it is understandable that a near colli-sion on Clinton Street with Geisel's oncomingpickup truckwould be filtered through a hypersensitive mind as an actof willful misconduct on Geisel's part, rather than justmine-run negligencein the operation of a motor vehicle.However, the encounter on Clinton Street was momentary,unplanned, and took place at a blind turn in the road.Geisel was driving an ancient vehicle in poor operatingcondition, and it is easy to see how an incident such as thiscould have accidentally occurred at the time and place inquestion. I conclude that this is what in fact occurred justanother near miss by two passing vehicles on a publicstreetwhich had no relation to the strike in progress andwhich did not amount to an act of misconduct on Geisel'spart justifying disciplinary action.Patterson and Albert's action in picketing Charney's19Hugh H.WilsonCorporation,171NLRB 1040, 1047 (1968);BennettCompany,170 NLRB 204, 216 (1968); C.W Corporation,188 NLRB 554(1971),Coronet Casuals, Inc,190 NLRB 685 (1971);Rowe Furniture Corpo-rationof Missouri, Inc.,200 NLRB 155 (1972).20 Old Dominion Branch,No. 496,National Associationof Letter Carriers v.Austin,94 S. Ct. 2770 (1974). See alsotwo recentcases in which the SupremeCourt accordedfirst amendment protection to languageeverybit as oppro-brious as that which was usedhere.Cohen v. California,403 U.S. 15 (1971);Popish v. University of Missouri Board of Curators,410 U.S. 667 (1973). 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDtruck on Bedford Street in such a manner as to block itsforward progress is arguably an act of strike misconduct,although a mild one. It is the only act of misconductoccurring on April 30 found on the basis of credible evi-dence in this record.22Lesnak's encounter with Inston attheBedford interchange-poking him in the ribs andthreatening him against a backdropof a mass picketing ofhis vehicle-is likewise an act of strike misconduct. Otherstatementsmade at or near the picket line-such asLesnak's comments to Robel, Patterson's words with Rice,the statement of Lavely and Gindelsperger to Inston, andpossibly other remarks outlined above--could arguablyconstitute threats of a nature which would justify the dis-chargeof a striker.However, if theywere so egregious andindefensible as to remove from a striker the normal protec-tions of the Act, the question thenarises as towhy thesepersons were not terminated promptly after events oc-curred. The incidents during which these statements wereuttered were promptly reported to McQuaide's manage-ment, and apparently they were carefully noted and cata-logued.Respondent sensed the weakness of this positionwhen W. McQuaide testified that the delay in firing theseven truckdrivers was occasioned by a shortage of clericalpersonnel in the office during the first month of the strikeand the consequent difficulty in dispatching letters of dis-charge. This lack of adequate clerical assistance did notprevent the prosecution of a 2-day contempt hearing earlyinMay, at which the McQuaides and striking truckdriverswere all together in the same courtroom litigating whetherthe actions now asserted as the bases for discharge consti-tuted a violation of an outstanding injunction. How simpleitwould have been for either McQuaide to have orallydischarged the seven individuals in question on that occa-sion, and with a minimum of formality, if indeed dischargewas what it had in mind at that time.Later,W. McQuaide contradicted his earlier statementthat the delayin terminatingtruckdriverswas occasionedby lack of clerical assistance early in May. He finally ad-mitted that the reason for the delay in terminating the sev-en truckdrivers was that no decision had in fact been madeby the McQuaides to terminate them until May 19. Of thenearly 150 strikers who walked out, McQuaide determinedto fire the seven in question because "these men seemed tobe the troublemakers-of the threats, the violence. Theywere the ones which kept coming to our attention." How-ever, with the exception of the Gindelsperger-L. McQuaideincident, these seven individuals were not involved in anyprovable incidents found in this record which occurred be-tweenthe time of the contempt order on May 7, when theircontinued employment was still in an undetermined status,and May 19, when the actual decision to discharge wasmade. Indecision-or no decision-in the face of asserted-21But seeTerry Coach Industries, Inc.,166 NLRB 560 (1967).23With all duedeferenceto the Court of Common Pleas of CambriaCounty,Iplaceno relianceon its adjudication of a contempt of its ownorder in resolving the matters at issue herein.In additionto many reasonswhich couldbe advanced in declining to defer tothe judgmentof that court,the order of May 7 whichwas placed in this record contains no findings offact,and hence cannotprovidean appropriate basis for a finding hereinbased upon the view of some other trierof fact.J H. Rutter-Rex Manufac-turing Company, Inc.,158 NLRB 1414, 1418 (1966).ly egregious and indefensible misconduct leads inescapablyto the conclusion that, in the mind of the Respondent, suchmisconduct was not really so egregious after all, and thatRespondent was suspending judgment for reason or rea-sons quite apart from the baneful nature of their employ-ees'misbehavior.There can be little doubt based on this record thatRespondent's paramount interest was in e.tding the strike,on its terms, and by any means available. There is alsolittledoubt as to the intense animus it harbored againstLocal 110. The letters sent to striking employees in themonth preceding the May 19 discharges leave no argumenton either score. Both the late April letters and the contempthearing had no effect in ending the strike, although thediminution by mid-May of provable incidents of specificemployee misconduct suggests that the contempt order hada salutary effect in mollifying the excesses which had pre-ceded it. McQuaide put his finger on it when he said thatthese seven were the "troublemakers," a signal word longused in a labor relations context to describe leading unionadherents among employees. By its failure to take promptaction in removing these "troublemakers" at the time theycommitted acts which arguably or in fact exceeded the per-missible bounds of strike conduct, the Respondent evi-denced a disposition to ignore these incidents if it couldachieve the larger end of bringing all striking employeesback to work. When this tactic failed, it decided uponstronger medicine.All of what has been said above could be said to apply aswell to Lawrence Gindelsperger, whose latest incident ofstrikemisconduct occurred in point of time shortly beforethe May 19 discharge. The Gindelsperger-L. McQuaide in-cident is unchallenged on its facts and amounts to a seriousact of misconduct which could easily have led to severepersonal and property injury, not only to L. McQuaide andto a company vehicle but also to persons who were strang-ers to the dispute in question. More to the point, no inordi-nate delay took place between the happening of the eventand the action which the Respondent took. Accordingly, Iam persuaded that the near collision on the Johnstown by-pass was deliberate harassment and that it formed the pre-cipitating cause, not merely the excuse of record, for theremoval of Gindelsperger. Hence, I will recommend that somuch of paragraph 7 as pertains to Gindelsperger be dis-missed.As to the others, I conclude that, by dischargingthe six named drivers on May 19, the Respondent engagedin coercive tactics designed to bring about a prompt termi-nation of the strike, and in doing so, violated Section8(a)(1) and (3) of the Act.3.The offerto return to workOn August 8, 1974, Union President Jack Adams wrote aletter to McQuaide which was received on August 12, andwhich stated that the strikers were "unconditionally ready,willing,and able to return to work immediately." On Au-gust8, 1974, Respondent's counsel Cabot stated to thePennsylvania Unemployment Compensation Board of Re-view and later to Adams that the Respondent was ready,willing, and able to take back all strikers. Faced with thissalutary turn of events, the only question which should W. C. McQUAIDE, INC.have been at issue in this case is the fate of the seven truck-drivers, discussed above. However, as of the time of thehearing in mid-December, only 2 of the 20 striking dock-workers named in paragraph 6 of the complaint had re-turned to work, and many more, both drivers and dock-workers, referred to in paragraph 8 as an unnamed class,have yet to be reinstated. Such a situation could have ari-sen only because one or more of the parties hereto wasspeaking more for the record rather than for communica-tion with the other, thus to avoid the onus of a legal re-sponsibility.In examining the efficacy of Adams' letter of August 8,we are met with the Respondent's contention that the letterdid not amount to an unconditional offer to return towork. No challenge is leveled at the Union's authority tospeak for striking employees.23 Indeed, it would sit poorlyif such an objection were noted at this point, in light ofRespondent's repeated communications during July, Au-gust, and September with Adams and Local 110 to discussthe question of striker reinstatement. Such negotiations im-ply at leasta de factorecognition of Local 110 by Mc-Quaide for this limited purpose.There is nothing in the language of the offer which con-ditions reinstatement upon any stated premise or limita-tion, nor did Adams collaterally impose any condition onthe willingness of strikers to return.While expressed interms of an asserted failure by Local 110 to make an un-conditional offer, Respondent's defense may more proper-ly be described as a contention that the Union's offer wasnot bona fide because, for nearly a month after the offerwas made, the Union continued to picket at one locationnear the Respondent's terminal. As noted above, Adamstold strikers to get in touch with McQuaide and terminatedpicketing at all locations other than Eisenhower Boulevardand Theatre Drive. It also pulled back its roving pickets.24In view of past antagonisms, Adams was credulous whenCabot made the August 8 statement that the Company wasready, willing, and able to take back strikers, so he contin-ued the picketing to protest the slowness of the Respondentinmaking good its statement. The picketing did not pre-vent a large number of strikers from meeting with L. Mc-Quaide in his office early in September to discuss reinstate-ment. This number included strikers who said they wouldnever cross a picket line, but who apparently arrived forthe interview by using the unpicketed entrance to Mc-Quaide's office. Nor is there any evidence that any rein-23 The Board stated inM. R. & R. Trucking Company,178 NLRB 167, at173, fn. 29 (1969), "It is well established that a union representing strikersmay validly make a blanket unconditional application on behalf of thestrikers forreinstatementto their jobs. See, for example,Elmira Machineand SpeciallyWorks, Inc.,148 NLRB 1695, 1702-03." See alsoBrown andRoot, Inc.,99 NLRB 1031 (1952), enfd. 203 F.2d 139 (C.A. 8, 1953);Ameri-can United Inns, Inc. d/b/a Ramada Inn,201 NLRB 431 (1973);N. L. R. B. v.1.Posner, Inc.,300 F.2d 273 (C.A. 2, 1962);Consolidated Edison Co. v.N.L.R.B.,305 U.S. 197 (1938).24 Assertions by Respondent of harassment or misconduct on the part ofstrikers,made in the context of a claim that the offer to return was not bonafide and was inconsistent with the Union's other actions, are without foun-dation. The only specific instant of a post-August 8 incident was the Harris-Lavely dispute at the Bethlehem Steel loading dock, a minor spat for whichtheUnion could not be charged under the most wide-ranging theory ofvicarious responsibility.Moreover, it does not, as to Lavely, constitute mis-conduct which would deprive a discriminatee of reinstatement.609stated striker was picketing at a time when he had beenassigned to be on duty in McQuaide's employ. There isnothing inconsistentin the Union's positionvis-a-vispick-eting and in the offer which it had tendered. Indeed, thetwo actions dovetail precisely.The Board stated inHawaii Meat Company, Ltd.,139NLRB 966 (1962), enforcement denied 321 F.2d 397 (C.A.9, 1963):An unconditional request forreinstatementof strikersmust carry with it . . . an undertaking to abandon thestrike if the request is granted. It does not require em-ployees to forfeit their right to continue to strike if therequest is denied. All that is required is that the Unionor the employees unconditionally offer to return towork in the status they occupied before the strike be-gan. [139 NLRB at 971.]This rule had been followed consistently in many caseswhere picketing has continued after a valid unconditionaloffer to return had been tendered to an employer.SeminoleAsphalt Refining, Inc.,207 NLRB 167 (1973); see alsoCom-binedMetalManufacturingCompany,123NLRB 895(1959);Southern Fruit Distributors, Inc.,109 NLRB 376,391 (1954); H. & F. Binch Co., 188 NLRB 720, at 724, fn.6 (1971). Indeed, McQuaide obliquely acknowledged thebona fides of Adams' offer by two communications writtento strikers immediately after receiving the Union's letter. Inhis letter, dated August 12, L. McQuaide stated that "To-day, for the first time, I have received information thatleadsme to believe that you may be willing to return towork unconditionally, and to do so at once." He repeatedthe same sentiments in a follow-up letter dispatched 3 dayslater.Accordingly, I find that the Union's letter, dated Au-gust 8, constituted a bona fide and unconditional offer onthe part of all strikers to return to work immediately.Though it received a collective offer by strikers to return,the Respondent still preferred that employeesmake indi-vidual rather than a group application for employment. L.McQuaide told Weyandt in no uncertain terms that hewould refuse to talk with any committee and would insistupon taking up the matter of reinstatement with each strik-er individually. This is what in fact he did, and what hisAugust correspondence insists upon. The requirement byan employer that strikers make individual rather thangroup offers to return to work is a violation of Section8(a)(1) and (3) of the Act.Mooney Aircraft, Inc.,132 NLRB1194 (1961). In light of the fact that the Union made acollective and unconditional offer on behalf of all strikers,itwas unnecessary for any individual striker to make afurther individual offer to preserve his entitlement to re-turn to work, if, indeed, he was so entitled on August 12,1974. Once a valid offer to return is made,it remains intactunless the employee has acquired regular and substantialemployment; it need not be periodically renewed.TheLaidlaw Corporation,171NLRB 1366 (1968), enfd. 414F.2d 99 (C.A. 7, 1969), cert. denied 397 U.S. 920 (1970).4.The employer's obligation in the face of the Union'sofferAssumingarguendothat all of the strikers herein ques- 610DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion are economic strikers, as the Respondent contendsthey are, once an unconditional offer to return to work hasbeen made by or on behalf of such strikers, the Respon-dent is obligated to reinstate them to their former or sub-stantially equivalent positions if such positions exist, in theabsence of a substantial business justification for denyingreinstatement.Laidlaw Corporation, supra.The refusal tohonor such a request, in the absence of such justificationnoted inLaidlaw,is in and of itself an unfair labor practice.Los Angeles Chemical Company,204 NLRB 245 (1973).Where the replacement of economic strikers is not in issue,the rights of economic strikers and unfair labor practicestrikers to reinstatement are identical.Universal InsulationCorporation,149 NLRB 1397 (1964);Colony Material, Inc.,134 NLRB 1347 (1961);Wilkinson Manufacturing Companyv. N .L.R.B.,456 F.2d 298 (C.A. 8, 1972).As noted before, Cabot stated on more than one occa-sion on August 8 that the Respondent was ready, willing,and able to take back all strikers. L. McQuaide testified atthe hearing to the same effect. I questioned Cabot as tohow a company, which had terminated a large number ofdockworkers on May 17 by replacing them by new hires,could on August 12 take back all employees, including thereplaced dockworkers. Cabot replied that an increase inbusiness during the strike permitted such reinstatement.The General Counsel challenges the sincerity of thesestatements, but, at least as to the Respondent's stated abili-ty to take back all strikers on August 12, I am willing totake Cabot and L. McQuaide at their word. When, on Au-gust 12 and August 15, L. McQuaide wrote to all strikers(except the discharged truckdrivers), indicating that he waswilling to consider them for reemployment, these lettersconstituted a condonation by him of any strike misconducton their part which might later be advanced as a justifica-tion for denying reinstatement as to any particular individ-ual.Medical Ancillary Services, Inc.,198 NLRB 789 (1972).Respondent argues that its general statement at thePennsylvania Unemployment Compensation hearing, aswell as a similar statementto Adams,constitutes an offerof reinstatement to striking employees which toll the run-ning of backpay liability and absolve it from making fur-ther offers of reinstatement. Accordingly, if any strikingemployees have not been reinstated, it is because they didnot accept the Company's offer to come to work. Respon-dent applies the same rationale to a host of letters, recitedabove, which it sent in August and September to individualemployees. In order to constitute a valid offer of reinstate-ment which tolls backpay, the offer of work to a strikermust be specific, unequivocal, and unconditional.25 A mereinquiry, directed to an employee for the purpose of ascer-taining whether or not he is available for work, does notconstitute an offer of reinstatement,26nor does an invita-tion to a striking employee which asks him to apply forreinstatement.27 In none of the letters involved herein did25 Information Control Corporation,196 NLRB 504 (1972);Controlled Al-loy, Inc.,208 NLRB 882 (1974);Standard Aggregate Corporation,213 NLRB154 (1974);Moro Motors, Ltd.,216 NLRB No. 29 (1975).26 Rea TruckingCompany,176NLRB 520 (1969),NationalBusinessForms,189 NLRB 460(1971).27Information Control Corporation, supraMcQuaide tell any striker to report for work at a statedtime and place. On the contrary, the letterssentby L. Mc-Quaide to striking employees in August contained nothingmore than an invitation to seek reinstatement, somethingthese employees had already done on a group basis onAugust 8, through the aegis of the Union.While the Respondent was engaged in a dalliance withstrikerswho wished to come back to work, it was, at thesame time, actively hiring new employees to fill slots whichit acknowledged to be open, and was doing so apparentlywith a minimum of delay and formality. In August, Mc-Quaide hired eight new drivers and dockworkers; in Sep-tember, it hired eight more. Meanwhile, when prospectivereturnees from the ranks of strikers were called in for indi-vidual interviews early in September, L. McQuaide toldmany, if not most of them, that he had no current openingsand that they would have to wait for reinstatement until anopening occurred. As previously noted, Respondent statedemphatically and repeatedly that it was ready on August 8to take back all strikers who wanted to come back, includ-ing those who had been replaced on the docks in May.However, in early September, L. McQuaidewas tellingstrikers in individual interviews that business had notpicked up sufficiently to permit immediate reinstatementand argued the same proposition at the hearing herein. Thetwo positions are flatly contradictory and lead inescapa-bly to the conclusion that the Respondent had no businessjustification, substantial or otherwise, for refusing to rein-state all strikers in August when they asked to come back.Such a refusal violates the Act.N.L.R.B. v. I. Posner, supra.In selectingemployees from the ranks of strikers, Re-spondent did more than play the waitinggame. It utilizedthe opportunity provided by a large number of individualinterviews on September 3 through 5 to engage in hard-sellelectioneering aimed at changing the minds of those it didaccept for reinstatement and in defeating the Union in arepresentation election which was then in the offing.28 L.McQuaide admitted asking each interviewee to supporthim and to abandon the Union during the course of eachinterview. As discussed more fullyinfra,he pursued thistack both by permissible statements and by questions andremarks which illegally interfered with the Section 7 rightsof the persons whose applications he was considering. Inshort,L.McQuaide declined or delayed reinstatementwithout just cause and tried to take advantage of the situa-tion facing him to purge his payroll of as many union ad-herents aspossible, while converting others from their pre-vious ways by any means which appeared expedient, sothat he might fashion a new work force which would seethings his way in the event of a Board election. Such aprogram is clearly unlawful.Rushton & Mercier Woodwork-ing Co., Inc.,203 NLRB 123 (1973).5. Interrogation and threats to returning strikersL.McQuaide's questions to returnees concerning strikeviolence on the part of themselves and others had no con-ceivable bearing on the purpose of the interview or the2s The petition was later withdrawnby the Unionas part of an out-of-Board settlement of various matters. W. C. McQUAIDE, INC.status of the strikers. A month before the Respondent hadeffectively granted condonation to all but the seven truck-drivers, both by its public pronouncements and by its let-ters inviting applications for reinstatement.Hence, it wasno longer in a position to deny reinstatement,except asnoted, on the basis of strike misconduct. L. McQuaide'squestions in this regard were designed to elicit informationwhich would provide evidence for a civil suit against Local110 which was then pending. They were, at best, irrelevantto the interviews and provided a hostile setting in whichother remarks were vocalized.I find that the following statementsby L. McQuaide tointerviewees on September 3-5 constitute unlawful threats,interference,or coercive interrogation,within the meaningof Section 8(a)(1) of the Act:(a)His statement to Klimek that if Klimek was for theUnion he might as well turn around and walk out of theoffice.(b)His questions to Edwards in which he asked if Ed-wards had learned anything by going out on strike, and inwhich he asked Edwards why he had gone out on strike.(c)His statement to Sawko,after Sawko had confessedto being and remaining a union supporter,that he did notknow if he could trust Sawko and that he would have tothink about Sawko's application.(d)His question to Liberfinger as to why Liberfingerwent out on strike.(e)His question to Weyandt as to whether he was stillinterested in the Union,and his further statement to Wey-andt that, if Weyandt was for the Union and would notvote for him, he did not want Weyandt to return to work.(f)His statementto Christener in which he implicitlyconditionedthereinstatementofChristeneronChristener's willingnessto provide him with evidence relat-ing to the misconduct of other strikers.(g)His statement to Wright asto why Wright did notthink about the possible loss of 10 years' seniority whenWright went out on strike.Normally,an employer's pejorative remarks about a la-bor organization,however actionabletheymight be in acivil court,do not constitute a violation of Section 8(a)(1)of the Act unless they go beyond slander and involve apromise of benefit or a threat of reprisal 29 In his conversa-tion in SeptemberwithSawko,L.McQuaide went beyondan abstract charge that the Teamsters were Mafia-domi-nated,and did more than make a polite suggestion toSawko that he verify this contention by reading the Read-ers'Digest.L.McQuaide then asked Sawko how Sawkocould lower himself by getting involved with an assertedcriminal conspiracy,a hostile question designed to elicit ananswer in the form of an argument disclosing Sawko's pri-vate sentiments on the question of unionization. I concludethat such a question is coercive interrogation in violation ofSection 8(a)(1) ofthe Act.6.The supervisory status of R. J. KesslerR. J. Kessler is named in paragraph 6 of the complaint29 See,for example,GlobeWireless,Lid,88 NLRB1262, 1263 (1950),involving charges that a union wasCommunist-dominated.611as a discriminatee.He is referred to from timeto time inthe record as a dock foreman, and Respondentcontendsthat he is a supervisor within the meaning of Section 2(11)of the Act. There is little direct evidence as toKessler'sspecific duties, but there is testimony, which I credit, fromdiscriminatee DennisPatterson as to the duties formerlyheld and performed by Patterson, who, beforebecoming atruckdriver,held a position on the dock similar toKessler's. The bulk of the Respondent's dock work is doneat night,startingabout 7:30 p.m. Both then and at othertimes,merchandise is unloaded from incoming trucks, sort-ed on the dock by destination, and then loaded on out-going trucks. The admitted supervisor in charge of this op-eration during the evening hours is Tim McQuaide, son ofone of the principals. Three persons held positions equiva-lent toKessler's,and one other dock foremanwas assignedto prepareSearsRoebuck delivery trucks for departure.Their principal function lay in assigning dockworkers toload or unload various trucks. They did not hire or fireemployees. There is some evidence that, on occasion, theywould recommend an applicant for employment, but therecord isunclear asto whether this was a job referral typeof recommendationfor a friend or acquaintance, or wheth-er it amounted to a substantial factor in the hiring process.Any dockworker wishing time off during the evening hourswould channel his request through a foreman, but permis-sion to leavewould have to come from the dispatcher.Dockforemen werehourly rated; neither foremen nor un-titled dockworkers punch a timecard, since this function ishandled by computer in the clerk's office. Any insubordi-nation noted by a foreman would be reported to L. Mc-Quaide, although a foreman might try to straighten out theemployee by a person-to-person talk before taking the mat-ter higher. As the work is pretty well routine, most dock-workers function with a minimum of supervision. Whilethe matter is not free from doubt, it appears that the princi-pal oversight function performed by Kessler, and by per-sons similarly situated, was to make routine workassign-ments notinvolving the exercise of independent judgment.Accordingly, I conclude that Kessler was not a supervisorbut a leadman and thus was entitled to the protection ofSection 8(a)(1) and (3) of the Act.Orr Iron, Inc., 207NLRB 863 (1973), enfd. 508 F.2d 1305 (C.A. 7, 1975);U.T.D. Corporation,165 NLRB 346 (1967);NcNeff Indus-tries, Inc.,191 NLRB 76 (1971);D.H. Overmeyer Co., Inc.,196 NLRB 789 (1972);Goshen Litho, Inc.,196 NLRB 977(1972).7.The contentions of the General Counsel respectingreplaced dockworkersThe General Counsel contends that the dockworkersnamed in paragraph 6 of the complaint were unlawfullyterminated. He supports this claim by saying that the non-striking employees hired or transferred to the dock prior tothe release on May 17 of 19 dockworkers were not bonafide full-time permanent replacements, and hence, whenstriking dockworkers were replaced, the Respondent in ef-fect was discharging them without justification and for rea-son relating to union or protected activities, all in violationof Section 8(a)(1) and (3) of the Act.N.L.R.B. v. Interna- 612DECISIONSOF NATIONAL LABOR RELATIONS BOARDtionalVan Lines,409 U.S. 74 (1972). At that point, thedockworkers became,in his judgment,discriminatees enti-tled to reinstatement and backpay, with an obligationthereafter falling upon the Respondent to initiate their re-instatementrather than upon them to solicit it through anunconditional offer.N. L. R. B. v. Southern Greyhound Lines,426 F.2d 1299 (C.A. 5, 1970). Accordingly, the strike be-came converted on May 17 from an economic strike intoan unfair labor practice strike. Thus, early in August, whenemployees indicated a willingness to return,itbecame in-cumbent upon the Respondent to offer all of them, as un-fair labor practice strikers,full and complete reinstatement,discharging if necessary any persons who had replacedthem since May 17.While this view is not without record support, it is un-necessary for me to pass upon these contentions because ofactionsby this Respondent and my findings and conclu-sions above. In announcing that it was ready, willing, andable to take back all employees, save the seven truckdri-vers, Respondent was, as to them, removing any distinctionbetween unfair labor practice and economic strikers as faras entitlement to reinstatement was concerned. Since theUnion made a valid unconditional offer on behalf of allstrikers, including the replaced dockworkers, to return towork, the ball was then in the Respondent's court to notifyall strikers of the time and place to start work. Were re-placed dockworkers regarded as discriminatees rather thanmerely economic strikers, their standing on the question ofreinstatementcould be no better. As for backpay,even ifthe 19 dockworkers were discriminatees after May 17, theirentitlement to compensation would not begin to run untilthe strike ended and the Respondent was on notice of thisfact, because the Board will not award backpay to strik-ers,30 even if they are discriminatees.Sea View Industries,Inc.,127NLRB 1402 (1960);Knickerbocker Plastic Co.,Inc.,132 NLRB 1209 (1961). Since the Respondent an-nounced a capability on August 8 to take back all strikers,itdoes not matter whether its earlier action on May 17 didor did not convert the strike then in progress into an eco-nomic strike. The resulting order would be the same as theone to be recommended herein.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1.RespondentW. C. McQuaide, Inc., is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,Local110, is alabor organization within the meaning of Section 2(5) ofthe Act.30 InKohlerCompany,128 NLRB 1062, 1110 (1960), the Board stated:Ordinarily, a discnmmatonlydischargedemployeeis entitledto back-pay from the date of his discharge.However, in cases where employeesare discharged while on strike,it is the Board's established practice toaward backpayfrom the date on which the employees make an uncon-ditional applicationfor reinstatement,on the theory that it cannot besaid that there was a lossof pay caused by the employer's conduct untilthe strikersindicated a willingnessto return to work.3.By discharging Dennis J. Patterson, John W. Geisel,Jr.,Harry C. Lavely, Robert Lesnak, Frank Petrosky, andDennis Albert, and by failing andrefusingpromptly toreinstateG. S. Marion, J. M. Dikum, R. C. McNulty,R. J. Kessler, J.M. Swinger, G. J. Ferrante, K. C. Hunt-zinger,G. L. Taylor, K. J. Fuska, J. P. Maderia, D. E.Yeckley,R. E. Josephson, T. Prudhoe, T. N. Spisak,N. V. Barefoot, J. A. Maderia, A. B. Carr, Stephen L. Ed-wards, Homer Allsion, and other employees of the Respon-dent, who, on or after April 17, 1974, ceased work concert-edly and went out on strike, in order to discourage theirmembershipin, or support of, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen, and Helpers ofAmerica, the Respondent herein violatedSection 8(a)(3) ofthe Act.4.By the acts and conduct described in Conclusion ofLaw 3, above; by coercivelyinterrogatingemployees con-cerning their union membership, activities, and sympa-thies;by conditioningreinstatementof employees upontheir willingnessto abandon their support for the Union ortheir willingnessto provide the Respondent with informa-tion concerningthe union activities of other employees;and by threatening employees in order toencourage themto abandon support for the Union or to ceaseengaging inconcerted protected activities, the Respondent herein vio-latedSection 8(a)(1) of the Act.5.The unfair labor practices recited above in Conclu-sions ofLaw 3 and 4 have a close, intimate, and substantialeffect onthe free flow of commerce within themeaning ofSection 2(6) and 2(7) of the Act.THE REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom, and to take otheractions designed to effectuate the purpose and policies ofthe Act. With respect to the violations of Section 8(a)(1) ofthe Act which have been alleged and proved in this case, itclearly appears that they have been pervasive and repeated,and that they manifest on the part of this Respondent adisposition to ignore and invade all of the statutory rightswhich Section 7 of the Act was designed to protect. Ac-cordingly, I will recommend a broad cease-and-desist or-der, designed to suppress any and all future violations ofthat section by this Respondent.N.L.R.B. v. EntwistleManufacturing Company,120 F.2d. 532 (C.A. 4, 1941).With respect to reinstatement, I will recommend that theRespondent be required to offer full and complete rein-statement to all discriminatees named in the complaint,except Vallie R. Baker and Lawrence Gindelsperger. Inthis regard, I note that the fact that an employee has ob-tained employment elsewhere in the course of a strike doesnot, in and of itself, mean that he has waived reinstate-ment. The sending of letters, such as those dispatched bythe Respondent on August 28, and those sent late in Sep-tember and early in October, to the interviewees who ap-peared on September 3-5, announcing that if Respondentdid not hear from them, it would assume that they did notwant to go to work, do not satisfy the Respondent's obliga- W. C. McQUAIDE, INC.613tion to offer reinstatement,nor do they toll backpay.In the case of Weyandt,the Respondent reemployed himinAugust but in a position different from the one whichWeyandt held before the strike.I creditWeyandt's state-ment that,before the strike,he regularly drove the Wil-liamsport run and the Williamsport run was open when hereturned to work. Moreover, Weyandt worked an averageof 70 hours a week before the strike but was assigned, uponhis return, to work whichaveraged,by his creditedestima-tion,in excessof 80 hours per week. He quit late in Sep-tember after being assigned a run requiring him to operatea vehicle some 19-1/2 hours during a single day, undercircumstances which would suggest that he was beinggoaded into quitting by the Respondent. Since the GeneralCounsel does not allege this termination as a discriminato-ry discharge,Iwillmake no finding in that regard.Sufficeit to say for purposes of this case that,by failing to giveWeyandt his former run and by assigning him to runswhich required him to work in excess of the hours he for-merly worked,the Respondent did not satisfy its legal obli-gation toWeyandt ofoffering him his formeror substan-tially equivalent position, so its obligation in this regardstill remains.The Supreme Court noted with apparent approval inN.L.R.B. v. J.H. Rutter-Rex Manufacturing Company, Inc.,396 U.S. 258 at 260 (1969), that it "is apparently theBoard's practice in reinstatement cases involving strikers... not (to)name the individuals covered,but (to leave)disputes over the details of reinstatement and backpay tothe compliance stage of the proceeding."In this case cer-tain discriminatees,namely,those receiving replacementletters ofMay 17,were specifically named in the com-plaint,while a broader class of strikers whose rights hereinare similar in kind are not mentioned by name but arecovered by a general reference in paragraphs 5 and 8.There is some testimony in this record that, as to someindividual strikers in both categories,the Respondent mayhave satisfied its obligation to offer reinstatementand thatbackpay has been tolled. Such evidence, however, is impre-cise and inconclusive,so I make no finding in that regard.There is no evidence,as to classes of either named or un-named employees, that an obligation to the class has beengenerally satisfied. Accordingly, rights and liabilities in thisregard as to individuals falling within these classes can bestbe resolved in a supplementary proceeding rather than inthisDecision.Sufficient unto this day are the evils thereof.It is the Board's established practice to award backpayto unfair labor practice strikers who have not been reinstat-ed in response to an unconditional offer of reinstatement,beginningon the fifth day after the tender of the offer. Thediscriminatees involved in this case fall into a category an-alogous to unfair labor practice strikers because of thefacts and circumstances set forth above,and should beawarded backpay running from 5 days after August 12, thedate on which the Respondent received the Union's offerof an unconditional offer to return. Backpay should becomputed in accordance with theWoolworthformula,31with interest thereon running at 6 percent per annum.Isis31F.W.Woolworth Company,90 NLRB 289 (1950)Plumbing & Heating Co.,138 NLRB 712 (1962).Iwill alsorecommend the usual notice posting to inform employeesof their rights and of the recommended Order in this case.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommended:ORDER32Respondent, W. C. McQuaide, Inc., Johnstown, Penn-sylvania, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging employees, failing promptly to reinstateemployees upon unconditional request, or otherwise dis-criminating against employees in regard to the hire andtenure of their employment, in order to discourage mem-bership in International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local 110,or any other labor organization.(b) Interrogating employees concerning their union ac-tivities and sentiments.(c)Conditioning the reinstatement of employees upontheir abandonment of support for the Union or upon sup-plying the Respondent with information concerning theunion activities of other employees.(d)Threatening employees with reprisal if they engagein union or concerted activities.(e)By any means or in any manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative actions designed to ef-fectuate the purposes and policies of the Act:(a)Offer to the following named employees, and to allemployees who concertedly engaged in a work stoppage onor after April 17, 1974, full reinstatement to their formerpositions, or, in the event that their former positions nolonger exist, to substantially equivalent positions, withoutprejudice to any loss of pay suffered by reason of the dis-crimination or interference found herein, in the mannerdescribed above in the section entitled "The Remedy":Dennis J. Patterson, John W. Geisel, Jr., Harry C. Lavely,Robert Lesnak, Frank Petrosky, Dennis Albert, G. S.Marion, J. M. Dikum, R. C. McNulty, R. J. Kessler,J.M. Swinger, G. J. Ferrante, T. N. Spisak, K. C. Hunt-zinger,G. L. Saylor, K. J. Fuska, J. P. Maderia, D. E.Yeckley, R. E. Josephson, T. Prudhoe, N. V. Barefoot,J.A. Maderia, A. B. Carr, Stephen L. Edwards, and Ho-mer Allison.(b) Post at its Johnstown, Pennsylvania, office and ter-minal copies of the attached notice marked "AppendixB." 33 Copies of said notices, on forms provided to the Re-32 In the event no exceptionsare filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,recommendedOrder herein shall, as providedin Sec.102 48 ofthe Rules and Regulations,be adopted by theBoard and become its find-ings, conclusions,and Order, and all objections thereto shallbe deemedwaivedfor allpurposes.33 In the eventthat the Board's Order is enforcedby a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLaborRelations Board" shall read "Posted PursuantContinued 614DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent by the Regional Director for Region 6, and dulysigned by a representative of the Respondent, shall be post-ed by the Respondent immediately upon receipt thereof,and shall be maintained by it for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered over byany other material.to a Judgment of the UnitedStatesCourt of Appeals Enforcing an Order ofthe National Labor Relations Board."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records,timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d)Notify the Regional Director for Region 6, in writ-ing,within 20 days from date of this Order, what steps ithas taken to comply herewith.IT is FURTHER ORDERED that insofar as the complaint seeksrelief for Vallie R. Baker or Lawrence Gindelsperger, thecomplaint is hereby dismissed.